Exhibit 10.1

 

 

 

 

EXECUTION VERSION

 

 

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT  (this “Agreement”) is made and entered into as of
September 11, 2015 (the “Effective Date”), by and among WPPI BELLEVUE MFS, LLC,
a Washington limited liability company (“WPPI”), CWI BELLEVUE HOTEL, LLC, a
Delaware limited liability (the “CWI” or the “Company”), CWI OP, LP, a Delaware
limited partnership (“CWI 1 Member”), and CWI 2 OP, LP, a Delaware limited
partnership (“CWI 2 Member” and together with the CWI 1 Member, the “CWI
Members”).  WPPI and CWI are sometimes referred to collectively in this
Agreement as the “Parties” and individually as a “Party.”  Capitalized terms
used herein and not otherwise defined shall have the meaning set forth in
Exhibit “A” attached hereto and incorporated by this reference.

 

RECITALS:

 

A.                                WPPI is the sole holder of the fee simple
interest in the certain hotel located at 200 110th Avenue NE, Bellevue,
Washington 98004, which is open and operating as the “Seattle Marriott Bellevue”
(the “Hotel”), including all assets and personal property ancillary thereto.

 

B.                                 The Company was formed by the CWI Members
pursuant to and in accordance with the Delaware Limited Liability Company Act
(6 Del. C. §18-101, et seq.), as amended from time to time, upon the filing of
the Certificate of Formation of the Company with the Secretary of State of the
State of Delaware.

 

C.                                 Simultaneously with the Closing contemplated
hereunder, WPPI and the CWI Members shall enter into that certain amended and
restated limited liability company operating agreement of the Company in the
form attached hereto as ““Exhibit F” (the “Amended LLC Agreement”).

 

D.                                On or prior to the Closing Date, WPPI desires
to contribute and assign the Property to the Company in exchange for a
percentage interest in the capital of the Company.

 

E.                                  CWI has formed Bellevue Hotel
Operator, Inc., a Delaware corporation and a taxable “REIT” subsidiary (the
“TRS”), which shall be wholly owned and managed by the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE 1.

 

DEFINITIONS

 

1.1                            Definitions.  Whenever used herein, all defined
words and phrases, unless the context otherwise requires, shall have the
meanings assigned to each as set forth and described on Exhibit “A” attached
hereto.

 


 

ARTICLE 2.

 

CONTRIBUTION OF PROPERTY

 

2.1                            WPPI Contribution.  On the terms and subject to
the conditions set forth in this Agreement, at Closing, WPPI shall transfer,
assign and contribute to the Company the property and assets set forth in this
Section 2.1 (collectively, the “Property”), in exchange for 4.61% interest (as
such percentage may increase or decrease based upon the final capitalization of
the Company) in the Company as a capital contribution (the “WPPI Contribution”).

 

2.1.1                Land.  The real property interests described on
Exhibit “B”, together with all appurtenant easements, hereditaments and
appurtenances thereunto and any other rights and interests appurtenant thereto
(the “Land”).

 

2.1.2                Improvements.  All buildings, structures and other
improvements owned by WPPI located on or affixed to the Land and all fixtures on
the Land which constitute real property under applicable Laws (collectively, the
“Improvements”; the Land and the Improvements are referred to collectively
herein as the “Real Property”).

 

2.1.3                FF&E and Supplies.  All FF&E and Supplies.

 

2.1.4                IT Systems.  All computer hardware, telecommunications and
information technology systems located at the Hotel, and all computer software
used exclusively for the Hotel (subject to the terms of the applicable license
agreement), to the extent owned by WPPI and to the extent the same are
transferable or the Parties obtain any consent necessary to effectuate such a
transfer (the “IT Systems”).

 

2.1.5                Food and Beverage.  All food and beverages which are
located at the Hotel (whether opened or unopened) including, without limitation,
all food and beverages located in the guest rooms (the “F&B”); provided,
however, to the extent applicable Laws prohibit WPPI from transferring any
alcoholic beverages (whether opened or unopened), then if applicable Laws do not
prohibit it, WPPI will leave any inventories of alcoholic beverages (whether
opened or unopened) at the Hotel on the Closing Date at no additional charge or
cost to CWI (including, without limitation, any credit to Seller at Closing).

 

2.1.6                Retail Merchandise.  All merchandise located at the Hotel
owned by WPPI and held for sale to guests and customers of the Hotel, including,
without limitation, the inventory held for sale in any gift shop or newsstand
operated by WPPI, any Affiliate of WPPI, or the Hotel Manager on behalf of WPPI
at the Hotel, but expressly excluding the F&B (the “Retail Merchandise”).

 

2.1.7                Leases.  The leases, subleases, licenses, concessions and
similar agreements, if any, listed on Schedule 2.1.7, together with all
supplements thereto granting to any other Person the right to use or occupy any
portion of the Real Property, other than the Bookings, together with all
security deposits held by WPPI thereunder, to the extent such security deposits
are transferable or the Parties obtain any consent necessary to effectuate such
a transfer (the “Leases”).

 

2


 

2.1.8                Equipment Leases.  All leases and purchase money security
agreements listed on Schedule 2.1.8, to the extent assignable, together with all
amendments thereof and supplements thereto, for any equipment, machinery or
vehicles, furniture or other personal property located at the Hotel which are
leased by WPPI or an Affiliate of WPPI and used exclusively in operating the
Hotel (the “Equipment Leases”).  Schedule 2.1.8 also lists Equipment Leases
known by WPPI to be entered into by the Hotel Manager or an Affiliate of the
Hotel Manager, which are not being transferred, assigned or contributed by WPPI
to the Company.

 

2.1.9                Operating Agreements.  All maintenance, service and supply
contracts, booking and reservation agreements, credit card service agreements,
and all other similar agreements listed on Schedule 2.1.9, to the extent
assignable, together with all amendments thereof and supplements thereto, for
goods or services that are used exclusively for the Hotel which are held by WPPI
or an Affiliate of WPPI, other than the Leases, Equipment Leases, and Permits
(the “Operating Agreements”).

 

2.1.10        Permits.  All licenses, permits, consents, authorizations,
approvals, registrations and certificates issued by any Governmental Authority
listed on Schedule 2.1.10, which are held by WPPI, or by an Affiliate of WPPI
with respect to the ownership and operation of the Hotel, to the extent the same
are transferable or the Parties obtain any consent necessary to effectuate such
a transfer (the “Permits”).

 

2.1.11        Books and Records.  All books and records located at the Hotel
which relate to the ownership and operation of the Hotel but expressly excluding
all documents and other materials which (a) relate to the cost of construction
of the Hotel, (b) are legally privileged or constitute attorney work product,
(c) are subject to a confidentiality agreement or to applicable Laws prohibiting
their disclosure by WPPI or an Affiliate of WPPI, or (d) constitute confidential
internal assessments, reports, studies, memoranda, notes or other correspondence
prepared by or on behalf of any officer or employee of WPPI or an Affiliate of
WPPI, including, without limitation, all (i) internal financial analyses,
appraisals, tax returns, financial statements of WPPI or any Affiliate of WPPI,
(ii) corporate or other entity governance records, (iii) personnel files to the
extent required to be kept confidential pursuant to applicable Laws, and
(iv) any work papers, memoranda, analysis, correspondence and similar documents
and materials prepared by or for WPPI or an Affiliate of WPPI in connection with
the transactions described in this Agreement (the “Books and Records”).

 

2.1.12        Design and Engineering Documents.  The plans and specifications,
blueprints, architectural plans, design documents, working drawings, project
manuals, engineering reports and studies, soil and geotechnical studies and
reports within the possession or control of WPPI (collectively, the “Design and
Engineering Documents”), a copy of each of which have been provided to CWI.  The
Design and Engineering Documents which are material to the development,
construction and operation of the Hotel are listed on Schedule 2.1.12.

 

2.1.13        Intellectual Property.  All assignable or otherwise transferable
Intellectual Property listed on Schedule 2.1.13 owned and assignable by WPPI and
exclusively used in connection with the operation of the Hotel, but expressly
excluding any proprietary materials of any third Person.

 

3


 

2.1.14        Warranties.  All warranties and guaranties and any other
contractual rights with respect to defects, deficiencies or non-conformance held
by WPPI or any Affiliate of WPPI with respect to any Improvements or the other
personal property, to the extent the same are transferable or WPPI obtains any
consent necessary to effectuate such a transfer (collectively, the
“Warranties”). For avoidance of doubt, the Warranties shall include any and all
warranties and guarantees for the benefit of WPPI as provided under the
Construction Contract, and/or any other agreements entered into by WPPI and/or
its Affiliates with respect to the construction and development of the Hotel
(excluding the Architect Agreement) to the extent the same are assignable by
WPPI and WPPI obtains consent necessary to effectuate the assignment thereof
prior to or after the Closing.  It is acknowledged and agreed that the
assignment of the foregoing Warranties is subject to the terms and conditions of
the respective contracts and Warranties, but WPPI remains responsible for any
WPPI obligations under the respective contracts, which obligations are not being
assigned or assumed by CWI.

 

2.1.15        Utility Commitments.  All service commitments, agreements and/or
will-serve determinations for utilities serving the Hotel including those items
described in Schedule 2.1.15 (collectively, the “Utility Commitments”).

 

2.1.16        Bookings.  All bookings and reservations for guest, conference and
banquet rooms or other facilities at the Hotel as of the Closing, together with
all deposits held by WPPI with respect thereto (the “Bookings”).

 

To effect the foregoing and simultaneously with the contribution of the WPPI
Contribution and the CWI Contribution, the Parties shall simultaneously enter
into the Amended LLC Agreement, pursuant to which WPPI and CWI shall become
members of the Company and be issued the membership interests as more
specifically set forth therein.  The Company shall be structured, and WPPI and
CWI shall take all actions to comply with all REIT related tax matters; provided
that WPPI shall not incur any material cost or obligation in so doing.

 

2.2                            Excluded Property.  Notwithstanding anything to
the contrary in Section 2.1, the property, assets, rights and interests set
forth in this Section 2.2 are excluded from the Property and shall not be
transferred, assigned or conveyed to CWI or the Company (unless explicitly noted
otherwise).

 

2.2.1                Cash.  All cash on hand or on deposit in any house bank,
cash equivalents, operating account or other account or reserve maintained in
connection with the Hotel.

 

2.2.2                Proprietary Property.  All (a) trademarks, trade names,
service marks, symbols, logos and other intellectual property rights held by the
Franchisor, Hotel Manager and their respective Affiliates; (b) Hotel Manager’s
and its Affiliates’ internal management, operational, employee and similar
manuals, handbooks and publications; and (c) Franchisor’s and Hotel Manager’s
and their respective Affiliates’ systems and programs used in connection with
the Hotel.

 

2.2.3                Third-Party Property.  Any fixtures, personal property or
Intellectual Property owned by (a) any third party lessor under any Equipment
Leases, (b) any third party supplier, vendor, licensor or other party under any
Operating Agreements, or Permits, (c) any

 

4


 

third party tenant under any Leases, (d) any employees, (e) the Franchisor or
its Affiliates, (f) the Hotel Manager or its Affiliates, or (g) any guests or
customers of the Hotel.

 

2.2.4                Accounts Receivable.  All Accounts Receivable (other than
those comprising the Room Ledger).

 

2.2.5                Organizational Documents.  WPPI’s organizational documents.

 

2.2.6                Refunds.  All rights and claims to the Puget Sound Energy
Rebate and in any other Refunds or rebates relating to the initial development
of the Property or pre-Closing periods.

 

2.2.7                Key Money.  All rights of any kind to the Key Money.

 

2.2.8                Alcohol.  Any alcoholic beverages (whether opened or
unopened) to the extent applicable Laws prohibit WPPI from transferring the
same; provided, however, if applicable Laws do not prohibit it, WPPI will leave
any inventories of alcoholic beverages (whether opened or unopened) at the Hotel
on the Closing Date at no additional charge or cost to CWI (including, without
limitation, any credit to Seller at Closing).

 

2.2.9                Hotel Manager Agreements.  The contracts or agreements
listed on Schedule 2.2.9 belonging to the Hotel Manager or executed by the Hotel
Manager that relate to the operation of the Hotel.

 

2.2.10        Other Assets.  The other assets and agreements listed on Schedule
2.2.10.

 

2.3                            Liabilities.

 

2.3.1                Excluded Liabilities.  From and after Closing, WPPI shall
retain all Excluded Liabilities and neither CWI nor the Company shall have any
obligations or Liabilities with respect thereto.

 

2.3.2                Assumed Liabilities.  At Closing, the Company shall assume
all Liabilities (the “Assumed Liabilities”) arising from, relating to or in
connection with the Property or the Hotel that are not Excluded Liabilities,
including, without limitation, (a) subject to a breach of WPPI’s express
representations and warranties in Section 3.1, all Liabilities with respect to
the condition of the Property (regardless of whether such condition existed
prior to or exists after the Closing), including, without limitation, the
design, construction, engineering, maintenance and repair or environmental
condition of the Property, whether arising prior to or after the Closing,
(b) all obligations arising from or after the Closing under the Operating
Agreements, Leases, Equipment Leases and Permits, (c) all of the obligations
arising from or after the Closing under the Existing Management Agreement (as
assumed by the TRS and as may be amended from time to time by the TRS and Hotel
Manager), (d) all of the obligations arising from or after the Closing under the
Existing Franchise Agreement and all obligations arising from or after the
Closing under the New Franchise Agreement, (e) all Bookings, (f) all Trade
Payables as to which CWI received a credit at Closing (but only to the extent of
such credit received), and (g) all other payables or Liabilities as to which CWI
received a credit at Closing (but only to the extent of

 

5


 

such credit received).  The Parties’ rights and obligations under this
Section 2.3 shall survive the Closing.

 

2.4                            Employment Obligations.  CWI shall hire (or cause
Hotel Manager to hire) a sufficient number of the employees such that neither
WPPI nor Hotel Manager shall have any Liability under the WARN Act, and in the
event that CWI fails to hire (or cause Hotel Manager to hire) a sufficient
number of the employees, CWI shall assume all WARN Act liability resulting
therefrom.

 

2.5                            CWI Contribution.  At Closing, the CWI Members
shall contribute One Hundred Seventy-Nine Million Dollars ($179,000,000) (such
sum, as adjusted pursuant to the terms of this Agreement and less the Good Faith
Deposit) (the “CWI Contribution”) in cash to the Company, in exchange for the
CWI Members receiving a 95.39% interest (as such percentage may increase or
decrease based upon the final capitalization of the Company) in the Company (the
“CWI Membership Interests”).  Immediately following the CWI Contribution, CWI
shall cause the CWI Contribution along with the Good Faith Deposit less Four
Million Dollars ($4,000,000) to be immediately distributed to WPPI by wire
transfer to an account designated in writing by WPPI.  Notwithstanding the
foregoing, the Parties hereto agree that, for income tax purposes, CWI shall be
considered to acquire from WPPI all right, title and interest in the Property
for a purchase price equal to One Hundred Seventy-Five Million Dollars
($175,000,000) plus a Four Million Dollars ($4,000,000) contingent installment
note payable in accordance with the provisions of the Amended LLC Agreement
relating to the net operating income shortfall (the “Purchase Price”).  The
Parties agree that for income tax purposes the Company shall be treated as a
partnership between the CWI Members and WPPI shall not be treated as a partner.

 

2.6                            Closing.

 

2.6.1                The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall occur on January 5, 2016 (the “Target Closing
Date”).  Notwithstanding the foregoing, CWI shall have the right, in its sole
discretion, to extend the Target Closing Date by up to fifteen (15) calendar
days (the “Outside Closing Date”) by (a) providing written notice to WPPI at
least five (5) calendar days prior to the Target Closing Date, and
(b) depositing with the Escrow Agent an additional non-refundable deposit in the
amount of Two Hundred Fifty Thousand Dollars ($250,000) (which shall become a
part of the Good Faith Deposit for all purposes hereunder).

 

2.6.2                CWI shall have the right to accelerate the Closing by
providing at least three (3) days’ prior written notice (“Acceleration Notice”)
to WPPI; provided, however, that such accelerated date for Closing shall not be
earlier than the Target Closing Date unless approved in writing by WPPI (which
approval may be granted or withheld by WPPI in its sole and absolute
discretion).  Notwithstanding the foregoing, CWI shall have the one-time right
to revoke an Acceleration Notice and amend the proposed date of Closing by
selecting another business day for the Closing to occur, which revised date
shall be subject to the mutual agreement of the Parties, provided that such
revised Closing Date shall be no earlier than the Target Closing Date.

 

6


 

2.6.3                The Closing shall occur at the offices of the Escrow Agent
(or such other location as may be mutually agreed upon by CWI and WPPI).  All
deliveries and funds required to be paid or delivered at Closing shall be
deposited into and by Escrow Agent in a closing escrow account with Escrow
Agent.  Upon satisfaction of all closing conditions and deliveries, the Parties
shall direct Escrow Agent to immediately record and deliver the closing
deliveries to the appropriate parties and make disbursements according to the
closing statements executed by CWI and WPPI.

 

2.7                            Due Diligence; Good Faith Deposit.

 

2.7.1                The “Due Diligence Period” commenced on May 4, 2015 and has
expired.  WPPI previously provided to CWI and CWI reviewed the due diligence
materials listed on Exhibit “C” and such other items as WPPI has deposited in
the Data Room (collectively, the “Due Diligence Materials”).  CWI shall have the
right, at reasonable times and on reasonable prior notice to WPPI, to enter upon
the Hotel (accompanied with a representative of WPPI) to make site visits for
purpose of anticipating its ownership responsibilities or evaluating conditions
at the Property; provided such site visits shall be performed in a manner that
does not unreasonably interfere with or impair the operations at the Hotel and
CWI shall provide WPPI with at least twenty four (24) hours’ prior written
notice of each site visit.  No intrusive drilling or testing shall be performed
without WPPI’s prior approval (such approval not to be unreasonably withheld,
conditioned or delayed).  CWI shall indemnify, defend and hold harmless WPPI and
its Affiliates from any claims or losses arising from or related to the entry of
CWI or its representatives, employees, lenders, guests, invitees, agents,
consultants or contractors upon the Property except (a) for the discovery of
existing conditions at the Property; and (b) to the extent caused by the gross
negligence or willful misconduct of WPPI or its Affiliates or any of their
respective agents, employees or contractors.  This indemnity obligation shall
survive the termination of this Agreement.  If this Agreement is terminated, CWI
agrees that all such Due Diligence Materials obtained from WPPI shall be
promptly returned to WPPI or destroyed and WPPI may elect to obtain all third
party reports obtained by CWI in connection with its due diligence of the
Property and the Hotel (but expressly excluding any third party reports
containing attorney-client work product and/or internal notes prepared by
personnel of CWI which are proprietary) by reimbursing CWI for fifty percent
(50%) of the actual costs and expenses incurred in connection with obtaining
such third party reports and CWI shall provide the same within five (5) days of
such written request and payment therefor.

 

2.7.2                The sum of Seven Million Dollars ($7,000,000) (together
with any and all interest accrued thereon, the “Good Faith Deposit”) shall be
deposited by the CWI Members with First American Title Insurance Company, as
escrow agent (“Escrow Agent”) within three (3) business days after the Effective
Date.  The Good Faith Deposit shall be in the form of wire transfer of same day
funds to an account established by Escrow Agent.  The Good Faith Deposit shall
be held and disbursed by Escrow Agent in accordance with this Agreement and
shall be held in an interest bearing account as mutually agreed upon by the
Parties.  Upon receipt by Escrow Agent of a completed and executed IRS Form W-9,
Escrow Agent shall invest the Good Faith Deposit in an interest bearing
account.  The Good Faith Deposit shall be promptly refunded to CWI if CWI elects
to terminate this Agreement pursuant to any of CWI’s express rights to terminate
this Agreement as specifically set forth herein.  If the Closing occurs, the
Good Faith

 

7


 

Deposit shall be paid to WPPI at the time of Closing and be considered as
partial payment of the CWI Contribution.  Except as expressly provided elsewhere
in this Agreement as to the return of the Good Faith Deposit to CWI, the Good
Faith Deposit shall be non-refundable to CWI.

 

2.8                            Evidence of Title; Survey.

 

2.8.1                First American Title Insurance Company (the “Title
Company”) has delivered to CWI that certain commitment for 2006 ALTA (6/17/06) –
Form B Owner’s Policy of Title Insurance proposing to insure CWI’s good and
marketable, indefeasible fee simple title to the Real Property (the “Title
Commitment”), together with a copy of all documents referenced therein.

 

2.8.2                CWI has, at its sole expense, obtained an update to the
existing survey prepared by Davis Evans and Associates, Inc. dated August 4,
2015, which was prepared in accordance with 2011 ALTA/ACSM Minimum Standard
Detail Requirements for Land Title Surveys, including Table A Items Nos. 1, 2,
3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10(b), 11(a), 13, 14, 16, 17, 18, 19 and
20(a), and certified to CWI, the Company and the Title Company (the “Survey”).

 

2.8.3                Exceptions to Title.

 

(a)                               Attached as Exhibit “D” is CWI’s final form of
pro forma title insurance policy,  incorporating the data described in the
survey, and including all endorsements thereto and all other insurance
provisions as mutually agreed upon between CWI and the Title Company (the “Pro
Forma Title Policy”), which is satisfactory to CWI in all respects.  CWI
acknowledges and agrees that the (i) liens, encumbrances or other exceptions to
title set forth in the Pro Forma Title Policy (the “Title Exceptions”), (ii) all
encroachments by improvements from adjoining properties onto or over the Land,
any encroachments of the Improvements onto or over adjoining properties, setback
lines, rights-of-way or easements (to the extent in violation thereof) or other
survey defects (the “Survey Defects”) set forth on the Pro Forma Title Policy,
and (iii) all matters shown in the Survey shall collectively constitute
“Permitted Exceptions” to title to the Land (the “Permitted Exceptions”).

 

(b)                              If any update of the Title Commitment delivered
to CWI after the Effective Date discloses any new Title Exception which was not
disclosed in the Pro Forma Title Policy (a “New Title Exception”), or any update
of the Survey delivered to CWI after the Effective Date discloses any new Survey
Defect which was not disclosed in the Survey delivered to CWI prior to the
Effective Date (a “New Survey Defect” and together with any New Title Exception,
the “Unpermitted Exceptions”), and such New Title Exception or New Survey Defect
was not caused by CWI, then CWI shall have the right to request WPPI to remove
or cure such New Title Exception or New Survey Defect at or prior to Closing by
providing written notice to WPPI promptly after determining (in CWI’s sole but
reasonable discretion) that such New Title Exception or New Survey Defect is not
acceptable to CWI (the “New Title and Survey Objection Notice”).  The terms New
Title Exception and New Survey Defect shall not include (i) exceptions or
defects that do not impair the marketability of title to the Real Property,
(ii) easements or agreements with a benefit to the operation of the Hotel, such
as utility and reciprocal parking easements or (iii) easements or agreements
which WPPI became legally

 

8


 

obligated to execute prior to the Effective Date and ultimately placed of
record, such as the Tunnel Easements (collectively, the “Acceptable Matters”);
provided, however, that the Acceptable Matters shall expressly exclude any liens
of record encumbering the marketability of title arising as the result of or in
connection with the Walsh dispute, the Construction Contract and/or the
Architect Agreement.  Notwithstanding anything in this Agreement to the contrary
(including, without limitation, the terms of Section 2.8.3(c)), WPPI agrees that
the following shall in all events constitute Unpermitted Exceptions which shall
be removed from title by WPPI (the failure or refusal of which by WPPI at or
prior to Closing shall constitute a default by WPPI hereunder): (i) any
mechanics liens or judgments arising therefrom relating to Seller’s construction
and/or development of the Hotel unless discharged by Closing pursuant to the
posting of a bond or bonds in accordance with RCW 60.04.161, and (ii) subject to
prorations, ad valorem real property taxes which constitute Title Exceptions
which would be delinquent if unpaid at Closing, and if any such taxes are
payable in installments, such obligation shall apply to all such installments
which would be payable prior to or at Closing.

 

(c)                               Subject to Section 2.8.3(b) above, if CWI
provides a New Title and Survey Objection Notice to WPPI, WPPI may elect, by
providing written notice (the “New Title and Survey Election Notice”) to CWI
within the earlier of (i) five (5) business days after WPPI’s receipt of such
New Title and Survey Objection Notice or (ii) the Closing, to (A) accept such
New Title Exception or New Survey Defect as an additional Unpermitted Exception
to be removed at or prior to Closing, or (B) refuse to remove or cure such New
Title Exception or New Survey Defect; provided, however, that if (1) WPPI or any
Person on behalf of WPPI caused such New Title Exception or New Survey Defect,
or (2) such New Title Exception or New Survey Defect, whether or not caused by
WPPI, may be removed by the payment of liquidated amounts not in excess of
$100,000 or the posting of a statutory bond with collateral not in excess of
$150,000, then in each such instance, such New Title Exception or New Survey
Defect shall constitute an Unpermitted Exception and WPPI shall be obligated to
remove or cure such New Title Exception or New Survey Defect at or prior to
Closing (the failure or refusal of which by WPPI at or prior to Closing shall
constitute a default by WPPI hereunder).  To the extent the New Title Exception
relates to a lien filed against the Property that WPPI is obligated or elects to
discharge and such lien was filed against the Property within ten (10) business
days of the Target Closing Date or the Outside Closing Date, as applicable, WPPI
shall have the right to elect by written notice to CWI to extend the Target
Closing Date or the Outside Closing Date, as applicable, ten (10) calendar days
to allow WPPI the ability to remove or cure such New Title Exception.  If WPPI
does not provide a New Title and Survey Election Notice to CWI within such time
period, then WPPI shall be deemed to have elected to accept the New Title
Exception or New Survey Defect as an Unpermitted Exception pursuant to clause
(A) of the preceding sentence.  If WPPI elects not to remove or cure (such cure
to be subject to the reasonable approval of CWI) a New Title Exception or New
Survey Defect, then CWI shall have the right to elect, by providing written
notice (the “New Title and Survey Response Notice”) to WPPI within the earlier
of five (5) business days after CWI’s receipt of the New Title and Survey
Election Notice or the Closing to: (x) terminate this Agreement whereupon this
Agreement shall automatically terminate and become null and void, and of no
further force and effect, the Escrow Agent shall immediately return the Good
Faith Deposit to CWI and the Parties shall have no further obligations under
this Agreement, except as shall expressly survive the termination hereof or
(y) proceed to Closing pursuant to this Agreement and accept title to the Real
Property,

 

9


 

subject to such New Title Exception or New Survey Defect which thereafter shall
be deemed to constitute a Permitted Exception.  If CWI does not provide a New
Title and Survey Response Notice to WPPI within such time period, CWI shall be
deemed to have elected to proceed to Closing pursuant to this Agreement and
accept title to the Real Property subject to such New Title Exception or New
Survey Defect pursuant to clause (y) of the preceding sentence.

 

2.8.4                At the Closing, the Title Company shall be unconditionally
and irrevocably prepared to issue a 2006 ALTA Owner’s (6/17/06) extended
coverage policy of title insurance (the “Title Policy”) for the Real Property,
in favor of the Company, dated as of the Closing, insuring that the Real
Property is vested in the Company, with a liability limit on the policy in an
amount determined by CWI not to exceed the CWI Contribution and otherwise in the
form and with those endorsements required by the Pro Forma Title Policy with no
exceptions other than the Permitted Exceptions and each and every title
insurance endorsement required by the Pro Forma Title Policy (the “Title
Endorsements”).  The cost of the base Title Policy shall be paid by WPPI, and
the cost of the Title Endorsements and any extended coverage, any loan policy
and/or any endorsements required by any lender shall be paid by CWI.

 

2.9                            Assumption of Existing Management Agreement.  CWI
acknowledges that the Hotel is currently being managed and operated by Hotel
Manager pursuant to the Existing Management Agreement.  CWI will cause the TRS
to assume the Existing Management Agreement at Closing pursuant to an assignment
and assumption agreement in the form attached hereto as Exhibit “H” (the “HMA
Assignment Agreement”).  CWI acknowledges and agrees that the form of HMA
Assignment Agreement has been finalized and approved by WPPI.

 

2.10                    New Franchise Agreement.

 

2.10.1        On or before the Effective Date, CWI shall have obtained
Franchisor’s written commitment to assign the existing franchise agreement at
Closing to the TRS and amend the franchise agreement (the “New Franchise
Agreement”) in the form and upon terms and conditions required by CWI in its
sole and absolute discretion but consistent with CWI’s prior course of dealing
with Franchisor (Franchisor’s commitment in writing to enter into the New
Franchise Agreement, in accordance with the preceding sentence, shall be
referred to herein as the “Franchisor Approval”).  All Key Money shall remain
with WPPI, no termination fees or other charges shall be imposed on WPPI and, to
the extent termination fees or other charges are imposed or required, CWI shall
pay such termination fees or other charges.  Obtaining the Franchisor Approval
and/or the New Franchise Agreement shall not be a condition to Closing under
this Agreement and failure of CWI to close under this Agreement due to its
failure to obtain the Franchisor Approval and/or the New Franchise Agreement
shall be a default under this Agreement by CWI.

 

2.10.2        WPPI shall use good faith efforts and provide reasonable
cooperation to CWI, at no cost or expense to WPPI, in connection with CWI’s
efforts to obtain the New Franchise Agreement.

 

2.11                    Permits.  CWI, at its cost and expense, shall, prior to
the Closing Date, submit (or cause Hotel Manager to submit) all necessary
applications and other materials to the appropriate Governmental Authority and
take such other actions to effect the transfer of Permits or issuance

 

10


 

of new Permits effective no sooner than the Closing, and WPPI, at no cost to
WPPI, shall use commercially reasonable efforts to cooperate with CWI to cause
the Permits to be transferred or new licenses and permits or interim licenses
and permits to be issued to TRS, the Company or Hotel Manager, as applicable.

 

2.12                    AS-IS.  The Property shall be conveyed, transferred and
contributed to the Company “AS IS, WHERE IS AND WITH ALL FAULTS” and (except for
the representations and warranties set forth in Section 3.1 or in any of WPPI’s
Closing deliverables pursuant to Section 6.1) specifically and expressly without
any warranties, representations or guarantees, either express or implied, of any
kind, nature or type whatsoever from or on behalf of WPPI.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT INCLUDING THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 3.1 OR ANY OF WPPI’S CLOSING DELIVERIES PURSUANT TO
SECTION 6.1, CWI HAS NOT RELIED AND WILL NOT RELY ON, AND WPPI HAS NOT MADE AND
IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTEES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE HOTEL OR RELATING
THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, HOTEL INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE HOTEL) MADE OR FURNISHED BY WPPI, OR ANY HOTEL
MANAGER, ANY BROKER, AGENT OR THIRD PARTY REPRESENTING OR PURPORTING TO
REPRESENT WPPI, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING. CWI REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED ACQUIRER OF REAL ESTATE AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT INCLUDING THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.1 OR ANY OF WPPI’S CLOSING DELIVERIES PURSUANT TO SECTION 6.1, IT IS
RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF CWI’S CONSULTANTS IN ACQUIRING
THE HOTEL THROUGH THE COMPANY AND HAS MADE AN INDEPENDENT VERIFICATION OF THE
ACCURACY OF ANY DOCUMENTS AND INFORMATION PROVIDED BY WPPI. CWI HAS CONDUCTED
SUCH INSPECTIONS AND INVESTIGATIONS OF THE HOTEL AS CWI DEEMED
NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND IS RELYING UPON SAME.  CWI ACKNOWLEDGES THAT WPPI
AFFORDED CWI A FULL OPPORTUNITY TO CONDUCT INVESTIGATIONS OF THE HOTEL AS CWI
DEEMED NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE HOTEL AND THE
EXISTENCE OR NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS MATERIALS ON OR DISCHARGED FROM THE HOTEL AND ANY FACT OR CONDITION
EXISTING REGARDING THE PRESENCE OF, TESTING FOR, OR REMEDIATION OF, MILDEW, MOLD
OR MOLD SPORES ON THE HOTEL, AND IS RELYING SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF WPPI OR ITS AGENTS WITH RESPECT THERETO,
OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF WPPI AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OF WPPI’S CLOSING DELIVERIES
PURSUANT TO SECTION 6.1.  UPON CLOSING, CWI AND/OR THE COMPANY SHALL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL OR
CONSTRUCTION DEFECTS OR ADVERSE

 

11


 

ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY NOT HAVE BEEN REVEALED BY CWI’S
INSPECTIONS AND INVESTIGATIONS.  CWI HEREBY REPRESENTS AND WARRANTS TO WPPI
THAT:  (A) CWI IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND (B) CWI IS ACQUIRING THE HOTEL
FOR BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR PURPOSE AND NOT FOR USE AS
CWI’S RESIDENCE.  CWI WAIVES ANY AND ALL RIGHTS OR REMEDIES IT MAY HAVE OR BE
ENTITLED TO, DERIVING FROM DISPARITY IN SIZE OR FROM ANY SIGNIFICANT DISPARATE
BARGAINING POSITION IN RELATION TO WPPI.

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES

 

3.1                            WPPI’s Representations and Warranties.  WPPI
hereby represents and warrants to CWI as of the date hereof and as of the
Closing Date, subject to such exceptions as set forth in the Schedules and as
modified or updated pursuant to Section 6.1.1, as follows:

 

3.1.1                WPPI has the right and authority to execute and deliver
this Agreement and all documents now or hereafter to be executed by it pursuant
to this Agreement, to contribute, transfer and convey the Property to the
Company and to perform its obligations hereunder.  WPPI is qualified to do
business and in good standing in the State of Washington and all other
jurisdictions in which the failure to so qualify would have a material adverse
effect on WPPI.  All actions on the part of WPPI and/or its constituent members,
partners, managers or directors necessary for authorization, execution and
delivery of and performance of all obligations of WPPI under this Agreement have
been taken; no further consent or authorization of WPPI or its constituent
members, partners, managers or directors is required, and this Agreement
constitutes the legal, valid and binding obligation of WPPI, enforceable against
WPPI in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally or by general
principles of equity (whether applied in a proceeding at law or equity).

 

3.1.2                WPPI has paid all Taxes due and payable as of the Effective
Date.  WPPI has paid and collected (or caused to be collected) all sales and use
Taxes required to be paid or collected by WPPI in the operation of the Hotel
(collectively, “Sales Taxes”).

 

3.1.3                The transfer and delivery of the Property to the Company as
provided hereunder and the performance by WPPI of its obligations under this
Agreement will not conflict with or result in a breach of any of the terms of
any Permit or Contract to which WPPI or any of its Affiliates, is a party or is
otherwise bound except for Permits and Contracts which cannot be assigned
pursuant to their respective terms or require the consent of another Person or
Governmental Authority to assign.

 

3.1.4                The execution, delivery and performance of this Agreement
by WPPI, and the consummation by WPPI of the transactions contemplated hereby do
not (i) contravene, conflict with or result in a violation of the WPPI limited
liability company governance

 

12


 

documents; (ii) constitute a violation of any provision of any Law or order or
decree applicable to WPPI and/or its Affiliates; or (iii) constitute a default
or require any consent under, give rise to any right of termination,
cancellation or acceleration of, or to a loss of any benefit relating to the
ownership and operation of the Hotel to which WPPI or its Affiliates is
entitled, or result in the creation or imposition of any lien, claim or
encumbrance on the Property, except, (A) in the cases of clause (ii) and (iii),
for such breaches, defaults or violations that would not have a material adverse
effect on WPPI when taken as a whole, or (B) in case of clause (iii), such
Contracts or Permits that cannot be assigned pursuant to their terms or require
the consent of the other Person or Governmental Authority to assign.

 

3.1.5                Neither WPPI nor any of its members or managers has made,
filed, admitted, threatened or suffered, with respect to any Person (i) a
general assignment for the benefit of creditors; (ii) any voluntary petition in
bankruptcy or the filing of an involuntary petition in bankruptcy by its
creditors; (iii) the appointment of a receiver to take possession of all or
substantially all of its assets; (iv) the attachment or other judicial seizure
of all or substantially all of its assets; (v) its inability to pay its debts as
they became due; or (vi) an offer of settlement, extension or composition to its
creditors generally.

 

3.1.6                Neither WPPI nor any of its Affiliates is (i) listed on the
Specially Designated Nationals and Blocked Persons List or any other similar
list maintained by the Office of Foreign Assets Control, Department of the
Treasury or the Department of Foreign Affairs and International Trade (Canada),
pursuant to any authorizing statute, executive order or regulation; (ii) a
“specially designated global terrorist” or other person listed on Appendix A to
Chapter V of 31 C.F.R., as the same has been from time to time updated and
amended; or (iii) a Person either (a) included within the term “designated
national” as defined in the Cuban Assets Control Regulations, 31 C.F.R.
Part 515; or (b) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or a person
similarly designated under any related enabling legislation or any other similar
Executive Orders.

 

3.1.7                Except as set forth on Schedule 3.1.7, there is no Action
currently affecting the Property and the Hotel, and neither WPPI nor any of its
Affiliates has been served with, nor received any notice threatening, any
Action with regard to or which would affect the Property and/or the Hotel.

 

3.1.8                Other than routine correction notices received in the
ordinary course of the construction of the Hotel (which have been cured or will
be cured prior to Closing), neither WPPI nor any Affiliate thereof has received
written notice from any Governmental Authority with respect to the construction
or operation of the Hotel declaring that, the Property and/or the Hotel is in
violation of any applicable Laws (including, without limitation, those regarding
zoning, land use, building, fire, health, safety, environmental, subdivision,
water quality, sanitation controls and the Americans with Disabilities Act of
1990, as amended).  No portion of the Property and/or the Hotel in any way
constitutes a permitted non-conforming use.  Except as set forth on
Schedule 3.1.8, neither WPPI nor any Affiliate thereof, the Hotel is not in
violation, in any material respect, of or in material default under any
applicable Law.

 

3.1.9                WPPI is not a party to, and does not have any obligation
with respect to, any oral or written employment contracts or agreements with
respect to the Hotel (other than the

 

13


 

Existing Management Agreement) including any labor union, collective bargaining,
recognition or other labor agreement.  WPPI has no employees and maintains no
Employee Benefit Plans.  There are no and within the past two (2) years there
have been no (i) claims against WPPI or, to WPPI’s knowledge, the Hotel Manager
under any workers’ compensation plan or policy or for long term disability,
(ii) administrative charges, court complaints or arbitrations pending or, to
WPPI’s knowledge, threatened against the Hotel Manager or WPPI before the U.S.
Equal Employment Opportunity Commission or any Governmental Authority relating
to any labor, safety or employment matters or (iii) controversies or
investigations pending or, to WPPI’s knowledge, threatened between the Hotel
Manager and any of its respective employees or former employees including any
unfair labor practice charge or complaint against the Hotel Manager or WPPI
pending before any Governmental Authority.  To WPPI’s knowledge, the Hotel
Manager has been and is in compliance in all material respects with all
applicable Laws relating to the terms and conditions of employment and
employment of labor and labor practices, including, without limitation, wages
and hours, labor relations, employment discrimination, immigration laws and
regulations, disability rights or benefits, equal opportunity, plant closure or
mass layoff issues, affirmative action, employee benefits, leaves of absence,
occupational health and safety, workers compensation and unemployment
insurance.  To WPPI’s knowledge, no union or labor organization has been
certified or recognized as the representative of any employees of the Hotel
Manager or, to WPPI’s knowledge, is seeking such certification or recognition or
is attempting to organize any of such employees.

 

3.1.10        Schedule 2.1.9 contains true, correct and complete list of all
Operating Agreements that relate exclusively to the operation of the Hotel with
an annual cost per contract or agreement in excess of Ten Thousand Dollars
($10,000) per annum to which or by which WPPI or the Hotel is bound (including,
without limitation the Existing Management Agreement and Existing Franchise
Agreement).  WPPI has provided CWI with true, correct and complete copies of all
Operating Agreements (including all amendments and/or modifications thereto) and
all Operating Agreements are in full force and effect and WPPI has not entered
into any agreements which waive, modify, compromise or amend any of the
provisions thereof except as set forth on Schedule 2.1.9.  Neither WPPI, nor any
of its Affiliates or, to WPPI’s knowledge, Hotel Manager has delivered or
received a written notice of breach or default under any Operating Agreement
which has not been cured and, to WPPI’s knowledge, there exists no breach,
default, or event or condition which, the giving of notice or the passage of
time, or both, would constitute such a breach of default under any such
Operating Agreement which has not been cured.

 

3.1.11        Schedule 2.1.7 contains a true, correct and complete list of
Leases.  WPPI has provided CWI with true, correct and complete copies of all
Leases (including all amendments and/or modifications thereto) and all Leases
are in full force and effect.  Schedule 2.1.7 also includes a list of Leases
known by WPPI to be entered into by the Hotel Manager or an Affiliate of the
Hotel Manager.  Neither WPPI, nor any of its Affiliates or, to WPPI’s knowledge,
Hotel Manager has delivered or received a written notice of breach or default
under any Lease which has not been cured and, to WPPI’s knowledge, there exists
no breach, default, or event or condition which, the giving of notice or the
passage of time, or both, would constitute such a breach of default under any
such Lease which has not been cured.  All deposits required

 

14


 

to have been delivered to the under all Leases have been delivered and are
currently being held by WPPI or its Affiliates or designees, as applicable.

 

3.1.12        Schedule 2.1.10 contains a true, complete and correct list of all
Permits maintained by WPPI and any Affiliate of WPPI in the ownership and
operation of the Hotel.  Schedule 2.1.10 also includes a list of Permits known
by WPPI to be maintained by the Hotel Manager or an Affiliate of the Hotel in
the operation of the Hotel. .Neither WPPI nor any Affiliate thereof has received
written notice of any material violations of any Permit maintained by WPPI and
any Affiliate of WPPI, and to WPPI’s knowledge, no violation or other event has
occurred that, with the giving of notice or the passage of time or both, would
constitute an event for which a violation notice could be given has occurred
under any Permit maintained by WPPI and any Affiliate of WPPI which has not been
cured.

 

3.1.13        Schedule 3.1.13 contains a true, correct and complete list of all
current insurance policies maintained by WPPI insuring the Hotel and a brief
description of the type of policy, deductible, premium, coverage limits,
commencement and expiration date, and the carrier for each such policy.  The
insurance policies listed on Schedule 3.1.13 are in full force and effect and no
written notice of cancellation has been received by WPPI with respect to any
such policy, and to WPPI’s knowledge, none is threatened.

 

3.1.14        All FF&E and Supplies owned by WPPI and are free and clear of any
liens, other than the Permitted Exceptions (or any liens that will be eliminated
prior to Closing).

 

3.1.15        To WPPI’s knowledge, Schedule 2.1.13 sets forth a true and
complete list of all Intellectual Property owned by WPPI in connection with the
operation of the Hotel.  WPPI licenses or has the right to use all of the
Intellectual Property necessary or required in the operation of the Hotel and is
not involved in any cancellation, dispute or litigation with respect thereto
and, to WPPI’s knowledge, no such action is threatened.  Neither WPPI nor any
Affiliate thereof has received written notice of any violation of any legal
requirements related to the Intellectual Property.  At Closing, all Intellectual
Property owned by WPPI and listed on Schedule 3.1.15 will be free and clear of
all liens other than the Permitted Exceptions.  To WPPI’s knowledge, all
licensed Intellectual Property is valid and in full force and effect and no
material violation has occurred that, with the giving of notice or the passage
of time or both, would constitute an event for which a violation notice would be
reasonably likely to be given, which has not been cured.

 

3.1.16        Neither WPPI nor any Affiliate thereof, has delivered or received
a written notice of non-compliance with respect to any Laws and, to WPPI’s
knowledge, no violation has occurred that, with the giving of notice or the
passage of time or both, would constitute an event for which a violation notice
could be given has occurred which has not been cured.

 

3.1.17        To WPPI’s knowledge, the Financial Statements have been prepared
in accordance with the Uniform System and the books and records of the Hotel
Manager.  For purposes of this Agreement, “Financial Statements” means the
balance sheet provided by the Hotel Manager relating to the operation of the
Hotel for the period ending on July 31, 2015 and the related statements of
income for such period of reporting, together with all additional Financial
Statements received from WPPI from and after the Effective Date through the
Closing

 

15


 

pursuant to Section 3.4.6.  To WPPI’s knowledge, the Financial Statements fairly
present, in all material respects, the financial condition and results of
operations of the Hotel as of the date thereof and for the period covered
thereby.

 

3.1.18        Since April 30, 2015, the business of WPPI and the business of the
Hotel as operated by WPPI have been operated in all material respects in the
Ordinary Course of business and there has not been any change or event in the
business that had, or would reasonably be expected to have, a material adverse
effect on the Hotel, taken as a whole.

 

3.1.19        WPPI has delivered to CWI or provided CWI and its agents access to
true, correct and complete copies of all such Design and Engineering Documents
(including all amendments and/or modifications thereto).  As of the date hereof,
to WPPI’s knowledge, except for the Pool Improvements (as such term is defined
in Section 6.5), the Hotel has been developed in all material respects in
accordance with all Design and Engineering Documents.

 

3.1.20        WPPI has delivered to CWI or provided CWI and its agents access to
true, correct and complete, but redacted, copy of the Construction Contract
(including all amendments and/or modifications thereto).  The Construction
Contract represents the entire agreement between the parties thereto as to the
construction of the Hotel, is in full force and effect, and there are no side
agreements, modifications, amendments, or supplements with respect thereto
except as noted, other than change orders or change order directives.  There is
presently a dispute under the Construction Contract as to the amounts owed to
each of the respective parties thereunder.  WPPI acknowledges that any
Liabilities or obligations under the Construction Contract are Excluded
Liabilities and WPPI and CWI acknowledge that, except as expressly stated
otherwise in this Agreement or in the Amended LLC Agreement (including, without
limitation, the Warranties), any recoveries by WPPI under the Construction
Contract are not part of the Property.

 

3.1.21        Schedule 3.1.21 attached hereto sets forth a true, complete and
correct list of all Warranties.  WPPI has delivered to CWI or provided CWI and
its agents access to true, correct and complete copies of the Warranties and all
Warranties are in full force and effect.  Neither WPPI nor any Affiliates
thereof have received any written notice of any pending or threatened Action
arising out of the Warranties and, to WPPI’s knowledge, no event has occurred
that, with the giving of notice or the passage of time or both, would constitute
an event for which a notice of any pending or threatened Action is reasonably
likely to be given.

 

3.1.22        Neither WPPI nor any Affiliates thereof, have used, stored,
disposed of or released (or permitted to be used, stored, disposed of or
released) Hazardous Materials at the Hotel, except for such Hazardous Materials
as are used in the Ordinary Course of construction or operation of the Hotel in
accordance with Environmental Laws.  Neither WPPI nor any Affiliates thereof
have received any written notice of any pending or threatened Action arising out
of the environmental condition of the Hotel, Hazardous Materials located on the
land beneath the Hotel, or any alleged violation of Environmental Law and, to
WPPI’s knowledge, no event has occurred that, with the giving of notice or the
passage of time or both, would constitute an event for which a notice of any
pending or threatened Action is reasonably likely to be given.

 

16


 

3.1.23        There are no pending eminent domain or condemnation Actions with
respect to the Hotel and/or any part thereof, and neither WPPI nor any Affiliate
have received written notice of any such threatened or contemplated eminent
domain or condemnation Action.

 

3.1.24        The liquor licenses issued by the Washington State Liquor Control
Board are held by Hotel Manager with respect to the Hotel, and each respective
liquor license is in full force and effect and there is no investigation pending
by the Washington State Liquor Control Board and there has been no event or
omission which will threaten the continued effectiveness of such liquor licenses
or, to WPPI’s knowledge, threatened by the Washington State Liquor Control
Board.  To WPPI’s knowledge, Hotel Manager has taken all requisite action, filed
all necessary documents (if any) and fulfilled all requirements of the
Washington State Liquor Control Board in connection with the issuance of the
above referenced liquor licenses to Hotel Manager.

 

3.1.25        WPPI has completed or will complete prior to Closing the
operational items specified by the Franchisor in the approval letter from the
Franchisor dated July 14, 2015, except WPPI will not have completed the work
item relating to “911 Calls.”

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, WPPI MAKES NO OTHER
REPRESENTATION OR WARRANTY WITH RESPECT TO THE HOTEL AND/OR THE PROPERTY,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY AND ANY SUCH OTHER REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED, INCLUDING ANY IMPLIED REPRESENTATION
OR WARRANTY AS TO CONDITION, MERCHANTABILITY, SUITABILITY OR FITNESS FOR
PARTICULAR PURPOSE.

 

For purposes of this Section 3.1, “to WPPI’s knowledge” shall mean the actual
knowledge of John Peterman, Kevin Carlson, Rich Parks, Jason Weisler and/or Joe
Thomas.

 

3.2                            CWI’s Representations and Warranties.  CWI hereby
represents and warrants to WPPI as follows:

 

3.2.1                CWI has the right and authority to execute and deliver this
Agreement and all documents now or hereafter to be executed by it pursuant to
this Agreement to perform its obligations hereunder.

 

3.2.2                The performance by CWI of its respective obligations under
this Agreement will not conflict with or result in the breach of any of the
terms of any agreement or instrument to which CWI is a party or is otherwise
bound, and no consent from third parties are required for the performance of any
obligations hereunder.

 

3.2.3                Neither CWI nor any of its Affiliates is (i) listed on the
Specially Designated Nationals and Blocked Persons List or any other similar
list maintained by the Office of Foreign Assets Control, Department of the
Treasury or the Department of Foreign Affairs and International Trade (Canada),
pursuant to any authorizing statute, executive order or regulation; (ii) a
“specially designated global terrorist” or other person listed on Appendix A to
Chapter V of 31 C.F.R., as the same has been from time to time updated and
amended; or (iii) a Person either (a) included within the term “designated
national” as defined in the Cuban Assets Control

 

17


 

Regulations, 31 C.F.R.  Part 515; or (b) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or a person similarly designated under any related enabling
legislation or any other similar Executive Orders.

 

3.2.4                CWI has (and at Closing will have) sufficient unrestricted
cash or other sources of immediately available unrestricted funds to enable CWI
to consummate the transactions contemplated by this Agreement, to satisfy its
obligations hereunder on and after the Closing Date and to make payment of all
amounts to be paid by it under this Agreement on and after the Closing.

 

3.2.5                CWI has conducted its own independent review and analysis
of the Hotel and Property and has been provided access to the properties,
premises and records of WPPI for this purpose.  In entering this Agreement, CWI
has relied exclusively upon its own investigation and analysis and the
representations and warranties contained herein, and CWI acknowledges that it
has undertaken such due diligence as CWI deems necessary and further
acknowledges that neither WPPI nor its Affiliates nor any of their respective
directors, officers, members, stockholders, Affiliates, managers, members,
partners, employees, consultants, agents, counsel or advisors has made or makes
any representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information provided or made available to CWI or any
of its Affiliates, agents or representatives prior to the execution of this
Agreement (except for the representations and warranties made by WPPI to CWI
expressly set forth in Section 3.1 or in any of WPPI’s closing deliveries
pursuant to Section 6.1), and without limiting the generality of the foregoing,
no representations or warranty is made with respect to any financial
projections.

 

3.3                            Survival.  The representations and warranties
made in this Agreement by WPPI and CWI shall not merge into any instrument
delivered at the Closing but shall survive Closing for a period of twelve (12)
months (the “Survival Period”).

 

3.4                            Covenants of WPPI.  WPPI covenants and agrees
that from and after the Effective Date and until the expiration or earlier
termination of this Agreement or the Closing, WPPI shall:

 

3.4.1                operate the Hotel in a manner consistent with the past
practices of the Hotel, and in the Ordinary Course of business and in compliance
in all material respects with the Existing Management Agreement and Existing
Franchise Agreement;

 

3.4.2                consistent with past practices, make repairs, maintenance,
and replacements to keep the Hotel in good operating condition, and not commit
any waste of any portion of the Hotel;

 

3.4.3                continue to take guest reservations and to book functions
and meetings and otherwise to promote the business of the Hotel in the Ordinary
Course;

 

3.4.4                perform its obligations under the Construction Contract
including, without limitation, enforcing all of the construction warranties,
guarantees and indemnities provided by Walsh under the Construction Contract so
that CWI obtains the benefit of all such construction warranties, guarantees and
indemnities set forth therein;

 

18


 

3.4.5                pay or cause the Hotel Manager to pay all Sales Taxes due
and payable through the Closing in respect of the operations and use of the
Hotel;

 

3.4.6                deliver to CWI within five (5) calendar days after
receiving from the Hotel Manager a copy of the balance sheet, income statement
and cash flows statement/other financial statements prepared and provided by the
Hotel Manager for any month prior to Closing;

 

3.4.7                provide to CWI copies of any notice of liens or any liens
filed against the Property that WPPI becomes aware of prior to the Closing;

 

3.4.8                a copy of any written notice of default sent by WPPI after
the Effective Date asserting Walsh has breached or is in default under the
Construction Contract;

 

3.4.9                reasonably cooperate with CWI to obtain an estoppel
certificate from the Transit Authority in the form attached hereto as
Exhibit “J” or such other form as may be agreed upon by the parties; provided,
however, that the failure to obtain such estoppel certificate shall not be a
condition to CWI’s obligation to close or a default by WPPI hereunder;

 

3.4.10        use commercially reasonable efforts to obtain an updated copy of
the insurance certificate for Walsh’s completed operations insurance policy
naming the Company as an additional insured; provided, however, that the failure
to obtain such updated insurance certificate, despite WPPI’s commercially
reasonable efforts, shall not be a condition to CWI’s obligation to close or a
default by WPPI hereunder but WPPI shall continue for one hundred eighty (180)
calendar days following the Closing to use its commercially reasonable efforts
to obtain such updated insurance certificate on behalf of CWI;

 

3.4.11        diligently and in good faith pursue Final Completion of the Hotel;
provided, however, that the failure to achieve Final Completion by the Closing
despite Seller’s diligent and in good faith efforts shall not be a condition to
CWI’s obligation to close or a default by WPPI hereunder;

 

3.4.12        use commercially reasonable efforts to cause any temporary or
permanent certificates of occupancy for the Hotel (once obtained) to be
maintained, renewed (if and as applicable) and to otherwise remain in full force
and effect;

 

3.4.13        not take the following actions unless WPPI has obtained the prior
written consent of CWI (which consent may be granted or withheld in CWI’s sole
and absolute discretion):

 

(a)                               sell or otherwise transfer or otherwise
dispose of any of the Hotel, the Property or any other interest in the Hotel
owned by WPPI other than contemplated by this Agreement or in the Ordinary
Course;

 

(b)                              execute, modify or terminate, or waive any
material rights or remedies with respect to any single Lease, contract or other
commitment of any kind (expressly excluding for avoidance of doubt, catering,
meeting room or group booking or other reservation

 

19


 

contracts or commitments except in the Ordinary Course or except for a contract
which is terminable (without fee or penalty) upon thirty (30) days’ prior
notice;

 

(c)                               cause or permit the removal of any personal
property owned by WPPI from the Hotel except for the purpose of discarding worn
and valueless items that have been replaced with personal property of equal or
greater quality or in the Ordinary Course;

 

(d)                             grant options or rights to acquire any interest
in the Hotel;

 

(e)                               take any action or execute any contract that
would interfere with the consummation of the transactions provided for in this
Agreement; or

 

(f)                                grant any easement, covenant, lien or other
encumbrance affecting title to the Hotel except for Acceptable Matters.

 

ARTICLE 4.

 

TRANSFER TAX, PRORATIONS AND OTHER CLOSING COSTS

 

4.1                            Transfer Taxes.  WPPI shall be responsible for
the payment of all transfer, sales, excise, value-added taxes and similar taxes
or assessments arising from the one-time sale or conveyance of the Property to
the Company (the “Transfer Taxes”); provided, however, CWI agrees to pay the
initial One Million Four Hundred Thousand Dollars ($1,400,000) of Transfer
Taxes; provided further, that CWI shall be responsible for any Transfer Taxes
imposed solely because the transaction was structured as a contribution and
acquisition of a membership interest in the Company instead of a purchase by CWI
of the fee interest in the Hotel pursuant to the terms and conditions of this
Agreement.

 

4.2                            Prorations; Credits and Adjustments.

 

4.2.1                All items of revenue and expense of the Hotel, determined
in accordance with the Uniform System (provided that all non-Hotel items of
revenue and expense, if any, shall be determined in accordance with generally
accepted accounting principles), shall be prorated (whether or not WPPI or the
Hotel shall have been invoiced therefor prior to the Cut-Off Time) as of
12:01 a.m. Pacific Time on Closing Date (the “Cut-Off Time”).  In connection
with the foregoing:

 

(a)                               Not later than ten (10) days prior to the
Closing Date, WPPI shall deliver to CWI for CWI’s review a pro forma of the
accounting for the transaction that reflects how items subject to proration will
be accounted for (the “Preliminary Closing Statement”).  The Preliminary Closing
Statement shall reflect WPPI’s good faith estimate of all of the prorations,
credits and/or other adjustments to be made at Closing required under this
Section 4.2 or under any other provisions of this Agreement; and

 

(b)                              On the day prior to Closing, CWI and WPPI will
conduct inventories, examinations and audits of the Property as may be necessary
to verify and/or make revisions to the Preliminary Closing Statement based on
such audits, examinations and

 

20


 

inventories, and on the night preceding the Closing immediately after the
Cut-Off Time, CWI and WPPI will make all final adjustments necessitated by such
night’s operations and prepare a final statement of prorations and adjustments
required under this Section 4.2 with such supporting documentation as the
Parties hereto may reasonably require being attached thereto (the “Closing
Statement”).

 

(c)                               All prorations reflected on the Closing
Statement shall be made on the basis of the actual number of days in the year
and month in which the Closing occurs or in the period of computation.

 

4.2.2                The following shall be prorated as of the Cut-Off Time and
the respective Party shall be entitled to a credit or a charge in the Closing
Statement relating to such proration:

 

(a)                               Taxes accrued as of the Cut-Off Time;

 

(b)                              expenses and other amounts due and payable
under the Contracts and Leases and any other service contracts or agreements;

 

(c)                               subject to Section 4.3 below, utility charges
(including, without limitation, charges for phone service, cable television,
gas, water, sewer and electricity);

 

(d)                             installments of municipal and other governmental
improvement liens and special assessments due prior to Closing;

 

(e)                               Permit fees;

 

(f)                                revenues and expenses from any Hotel guest
rooms and facilities other than those set forth in clause (g) below occupied on
the evening immediately preceding the Cut-Off Time, including any Sales Taxes,
room taxes and other taxes charged to guests in such rooms, all parking charges,
sales from mini-bars, in-room food and beverage, telephone, facsimile and data
communications, in-room movie, laundry, and other service charges allocable to
such rooms with respect to the evening immediately preceding the Cut-Off Time
(the “Rooms Ledger”), shall be divided 50:50 between WPPI and CWI (where a
complete meeting package (“CMP”) guest is staying on a CMP rate, the food and
beverage revenues shall be allocated based on whether the applicable meal or
service occurred before or after the Cut-Off Time); provided, however, that to
the extent that either WPPI or Hotel Manager, as applicable, records in the
ordinary course the times at which food and beverage sales, telephone, facsimile
or data communication, in-room movie, laundry, and other services are ordered by
guests, then the same shall be prorated when orders for the same were received. 
All revenues from restaurants and other service operations conducted at the
Hotel shall be prorated based on whether the same accrued before or after the
Cut-Off Time as described in the preceding sentence.  For the avoidance of
doubt, Accounts Receivable (other than those comprising the Rooms Ledger) shall
remain the property of WPPI after Closing in accordance with Section 4.2.4 and
shall not be prorated at Closing.

 

(g)                              revenues and expenses from conferences,
receptions, meetings, and other functions occurring in any conference, banquet
or meeting rooms in the Hotel, including

 

21


 

usage charges and related taxes, food and beverage sales, valet parking charges,
equipment rentals, and telecommunications charges, shall be prorated based on
when the function began.  The revenues referred to in this clause (g) are
referred to collectively as “conference revenues”;

 

(h)                              expenses for food and beverages;

 

(i)                                  any deposits of prepayments including
prepaid rents and prepaid room receipts and deposits, function receipts and
deposits and other reservation receipts and deposits (including the amount of
unredeemed gift certificates, vouchers, trade-outs and similar items for free or
discounted use of any of the Hotel rooms or other activities or services, if
any);

 

(j)                                  to the extent applicable, accrued but
unpaid (vested and unvested) salary, wages and bonuses, accrued health and
welfare benefits, accrued but unpaid vested and unvested vacation, sick and
personal days, accrued but unpaid vested fringe benefits, accrued but unpaid
employee severance payments, and other accrued but unpaid vested and unvested
compensation and fringe benefits;

 

(k)                              accrued retail sales, occupancy and liquor
Taxes and like impositions;

 

(l)                                  revenue relating to the common areas of the
Hotel;

 

(m)                          revenue (after the settlement of applicable
commissions and/or costs) relating to vending machines in the Hotel; and

 

(n)                              such other items as are usually and customarily
prorated between buyers and sellers of hotel properties in the area where the
Hotel is located.

 

4.2.3                Taxes and Assessments.  Real estate (ad valorem) and
personal property taxes and assessments with respect to the Hotel are due one
(1) year in arrears in two (2) equal installments on April 30 and October 31 and
shall be adjusted and prorated based on (i) the periods of ownership of WPPI and
the Company with respect to the applicable Tax period, and (ii) the most current
official real property tax information available from the assessor’s office
where the Hotel is located or other assessing authorities.  If real property tax
rates and assessment figures for the real and personal property Taxes or
assessments to be apportioned between the Company and WPPI pursuant to this
Section 4.2 are not available, real property taxes shall be prorated based on
the most recent assessment, subject to further and final adjustment when the Tax
rate and/or assessed valuation for such taxes and assessments for the Hotel is
fixed and the appropriate party shall pay any deficiency in the original
proration to the other party promptly upon receipt of the actual bill for the
relevant taxable period.  In the event that the Property or any part thereof
shall be or shall have been affected by any regular or special assessment or
other fee or charge, whether or not the same become payable in annual
installments, WPPI shall, at the Closing, be responsible for any such assessment
(or any installments or portions thereof) first coming due prior to the Closing
and CWI and/or the Company shall be responsible for any such assessment (or any
installments or portions thereof) due on or after the Closing.

 

22


 

4.2.4                Accounts Receivable; Trade Payables.  Accounts Receivable
and Trade Payables shall be identified as of the Cut-Off Time.  WPPI shall
retain all the Accounts Receivable as of the Cut-Off Time, and WPPI shall retain
the right to pursue collection of all Accounts Receivable and, for sixty (60)
days after Closing, CWI shall use reasonable efforts to collect the Accounts
Receivables (but, for the avoidance of doubt, in connection with such efforts,
CWI shall not be obligated to initiate any legal action, terminate any on-going
relationship or incur and material expenses or liability in so doing).  To the
extent CWI (or the Hotel Manager) receives payment for any Accounts Receivables,
CWI shall promptly (or cause the Hotel Manager) to remit such payment to WPPI. 
CWI shall cooperate with WPPI in the collection of Accounts Receivable including
executing an assignment or other documents confirming WPPI’s ownership thereof
and authority to pursue collection.  CWI shall receive a credit on the Closing
Statement for Trade Payables, which have accrued, but are not yet due and
payable as of the Closing Date and WPPI shall receive credit in such Closing
Statement for any prepayments or deposits that WPPI has made to any vendors or
suppliers of goods or services; provided, however, WPPI and CWI shall reprorate
the amount of credit for any Trade Payables upon receipt of the actual bill for
such goods or services.  The prorations under this Section 4.2.4 shall be
subject to reconciliation under Section 4.6.

 

4.2.5                Cash and Accounts.  At the Closing, WPPI shall transfer to
CWI all cash on hand, cash equivalents and all monies located in house banks,
all checks, travelers’ checks, and bank drafts paid by guests of the Hotel and
located at the Property and/or being held by WPPI and/or the Hotel Manager and
WPPI shall be paid an amount at the Closing equal to such amount.  To the extent
the final amount of cash and cash equivalents set forth in the foregoing
sentence cannot be finally determined, as of the Closing, the Parties shall
reconcile such amounts in the same manner provided in Section 4.6.

 

4.3                            Utilities.  All suppliers of utilities shall be
instructed by WPPI to read meters or otherwise determine the charges owing as of
the Closing Date for services prior thereto, which charges shall be allocated
and, as mutually determined by the Parties, (i) be credited in an amount thereto
to CWI at Closing; or (ii) allocated to WPPI prior to or at Closing.  CWI shall
retain any and all transferable utility deposits and WPPI shall be credited in
an amount equal to such deposits.

 

4.4                            Reserved.

 

4.5                            Sales Tax.  The Parties hereby agree that all
sales and/or compensating use Taxes imposed upon or due to any Governmental
Authority, if any, in connection with the one-time sale or conveyance of the
Property shall be paid by WPPI (and shall constitute Excluded Liabilities for
purposes of this Agreement).  WPPI shall file all necessary Tax Returns with
respect to such one-time payment.  CWI shall be responsible for any additional
sales and/or compensating use Taxes imposed as a result of the transaction
contemplated hereunder or arise thereafter solely because the transaction was
structured as a contribution and acquisition of a membership interest in the
Company instead of a purchase by CWI of the fee interest in the Hotel pursuant
to the terms and conditions of this Agreement.

 

23


 

4.6                            Post-Closing Prorations; Rebates, Refunds and
Reserves.

 

4.6.1                If accurate prorations cannot be made at Closing because
current bills are not obtainable (as, for example, in the case of utility bills
and/or real estate or personal property Taxes), the Parties shall prorate such
revenue or expenses at Closing on the best available information, subject to
adjustment upon receipt of the final bill or other evidence of the applicable
revenue or expense.  If the Parties are unable to agree on any prorated items
required to be contained in the Closing Statement at Closing, the Closing shall
occur and a preliminary closing statement shall be signed with respect to such
amounts and issues that are agreed upon by the Parties.  If any refund or rebate
of any real property Tax, water rates and charges, sewer Taxes and rents or
similar items (a “Refund”) is issued after the Cut-Off Time for any period that
includes periods prior to and after the Cut-Off Time, then such Refund shall be
applied as follows: first, to the cost incurred in obtaining such Refund (and
appropriately prorated based on the portion of said costs incurred prior to and
after the Closing), and second, the balance of such Refund, if any, shall be
prorated as of the Cut-Off Time.  If any Refund relates solely to a period prior
to the Cut-Off Time, such Refund shall be remitted by the Company to WPPI and
such Refund shall be the sole property of WPPI.  Any utility rebate (or credit)
relating to the Puget Sound Energy Rebate program relating to the initial
development of the Property or pre-Closing periods shall be allocated to and
retained by WPPI and if the same is received after Closing by CWI or the
Company, CWI or the Company, as applicable, shall promptly pay or remit such
amounts to WPPI.  Any reserves of funds of WPPI held by others shall belong and
be tendered to WPPI.  The provisions of this Section 4.6.1 shall survive the
Closing.

 

4.6.2                Any prorations hereunder which cannot be finally determined
as of Closing shall be reprorated ninety (90) days after Closing (“Post-Closing
Prorations”) to the extent possible consistent with the procedures set forth in
Sections 4.2, 4.3, 4.4 and 4.5.  Any necessary payment required by such
re-proration shall be made by the appropriate Party to the other Party within
five (5) business days after such final determination.

 

4.7                            Brokers; Commissions.

 

4.7.1                The Parties acknowledge that Broker has acted as a broker
in connection with the transactions contemplated hereunder and all costs and
expenses and commissions due and owing to Broker (including, without limitation,
any brokerage commission, finder’s fee or other similar compensation) shall be
paid by WPPI.  WPPI shall indemnify, defend and hold harmless CWI from and
against any Claims of any Person to a real estate brokerage commission or a
finder’s fee or other similar compensation as a result of having dealt with WPPI
and/or its Affiliates in connection with this transaction.  Other than Broker,
WPPI represents and warrants to CWI and the Company that WPPI has not dealt with
any real estate broker in connection with this transaction, nor has WPPI been
introduced to CWI by any real estate broker.  The provisions of this
Section 4.7.1 shall survive the Closing and any termination of this Agreement.

 

4.7.2                CWI shall indemnify, defend and hold harmless WPPI from and
against any Claims of any Person to a real estate brokerage commission or a
finder’s fee or other similar compensation as a result of having dealt with CWI
and/or its Affiliates in connection with this transaction.  CWI represents and
warrants to WPPI that neither CWI nor its Affiliates have dealt

 

24


 

with any real estate broker in connection with this transaction.  The provisions
of this Section 4.7.2 shall survive the Closing and any termination of this
Agreement.

 

4.8                            Closing Costs.  With reference to Closing,
(a) WPPI shall pay (i) all costs of obtaining a current Title Commitment,
(ii) the costs of the standard owner’s Title Policy premiums up to the amount of
the CWI Contribution (excluding the costs of the Title Endorsements), (iii) all
costs, expenses and commissions due and owing to Broker, (iv) all Transfer
Taxes, Sales Taxes, excise Taxes, value-added Taxes and similar Taxes except as
provided below and in Sections 4.1 and 4.5, (v) recording fees for the deed and
other conveyance documents and fifty percent (50%) of all escrow charges,
(vi) Sales Taxes on its closing costs, if any, and (vii) except as otherwise
allocated pursuant to the terms of this Agreement, all other costs customarily
allocated to a seller of commercial real estate in King County; and (b) CWI
shall pay (i) all costs of the Title Endorsements to the Title Policy, (ii) the
additional costs of any extended coverage Title Policy premium and the costs of
the lender’s title policy and endorsements, (iii) up to One Million Four Hundred
Thousand Dollars ($1,400,000) of the initial Transfer Taxes due and payable in
connection with the sale of the Real Property pursuant to and in accordance with
Section 4.1, (iv) the costs to update the existing survey, (v) CWI’s due
diligence costs and property inspection fees, including the cost of any
additional environmental, asbestos, structural and physical audits it deems
necessary, (vi) any mortgage taxes, (vii) fifty percent (50%) of all escrow
charges, (viii) the recording costs or mortgage taxes relating to any mortgage
or other financing documents, (ix) any Transfer Taxes or Sales Taxes due from
and after Closing relating to any subsequent transfer of the Real Property or
the Hotel, (x) Sales Taxes on its closing costs, if any, and (xi) except as
otherwise allocated pursuant to the terms of this Agreement, all other costs
customarily allocated to a buyer of commercial real estate in King County.

 

4.9                            Disputes.  Any dispute between the Parties as to
the monetary amount of any such revenues or expenses addressed in this Article 4
(the “Disputed Amounts”) shall be resolved by binding arbitration conducted by
an Expert mutually approved by CWI and WPPI, provided that, in the event that
the Parties are unable to agree upon an Expert within twenty (20) days after
either Party has submitted the Disputed Amounts to binding arbitration, the
Expert shall be appointed by JAMS within two (2) business days thereafter.  Any
arbitration shall be conducted pursuant to the JAMS’ Comprehensive Arbitration
Rules and Procedures (the “Rules”); provided, that no discovery shall be
permitted other than pursuant to Rule 17(a) of the Rules.  Each Party shall
promptly, and in no event later than seven (7) days following appointment of the
Expert, submit to the Expert their respective positions with respect to the
Disputed Amounts, including their specific valuations or other proposed amounts
in connection therewith.  The Expert shall be instructed by the Parties to use
its best efforts to make a reasoned final written determination within
seven (7) days after the Parties submit in writing (or have had the opportunity
to submit in writing but have not submitted) their positions as to the Disputed
Amounts, final and binding on the Parties, of the Disputed Amounts presented to
it.  The Expert shall rely solely on such written submissions by the Parties
with respect to the matters at issue and shall not undertake an independent
investigation, but may make inquiries of the Parties.  In rendering its decision
and any award with respect to any item, the Expert shall be permitted to choose
only between the respective amounts or other position set forth by CWI or WPPI,
and shall not be permitted to render a decision that does not conform in all
respects with either CWI’s or WPPI’s respective

 

25


 

amounts.  No Party (or any of their respective Affiliates or representatives)
shall have any ex parte communications or meetings with the Expert without the
prior consent of the other Party.  As part of the award, the Expert shall
designate the Party whose position is upheld, and such prevailing Party shall
recover from the other Party all of its reasonably attorneys’ fees, costs and
expenses, including its share of the fees and costs paid to the Expert, expert
witness fees, compensation for in-house counsel, and all other fees, costs and
expenses incurred in connection with the resolution of the Dispute.

 

ARTICLE 5.

 

REMEDIES

 

5.1                            CWI’s Default.  In the event CWI is in breach of
this Agreement (without the failure of WPPI to satisfy a condition to close
under Section 6.1) and fails to close the transaction contemplated under this
Agreement on the Target Closing Date (or the Outside Closing Date, as
applicable), then within five (5) business days after written notice of such
breach from WPPI, WPPI shall be entitled to terminate this Agreement and retain
the Good Faith Deposit, which retention thereof (together the collection of
reasonable attorneys’ fees incurred in connection therewith) shall be WPPI’s
sole and exclusive remedy under this Agreement, at law or in equity, for such
breach or default to close the transaction contemplated under this Agreement. 
In such event, WPPI shall be entitled to promptly instruct the Escrow Agent
(with a copy to CWI) to release the Good Faith Deposit to WPPI.  The escrow
agreement with the Escrow Agent shall, among other terms, provide that WPPI
shall be entitled to receive the Good Faith Deposit upon such instruction
(i) unless within five (5) business days after delivery of WPPI’s instruction to
release, CWI (acting in good faith) delivers a written notice to WPPI and Escrow
Agent certifying that it is not default hereunder and objecting to the release
and (ii) within thirty (30) days after delivery of WPPI’s instruction to
release, CWI (acting in good faith) files an Action in the Designated Courts
affirming that it is not in default, seeking to interplead the Escrow Agent to
tender to the Designated Courts the Good Faith Deposit and seeking such other
remedies as are consistent therewith; provided that nothing shall prohibit WPPI
from filing an Action at any time seeking such to interplead the Escrow Agent to
tender to the Designated Courts the Good Faith Deposit, seeking release of the
Good Faith Deposit to WPPI and seeking such other remedies as are consistent
therewith. THE PARTIES HAVE DISCUSSED THE POSSIBLE CONSEQUENCES TO WPPI IN THE
EVENT THAT THE CLOSING FAILS TO OCCUR AS A RESULT OF CWI’S BREACH OR DEFAULT
UNDER THIS AGREEMENT.  THE PARTIES HAVE DETERMINED AND HEREBY AGREE THAT IT
WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES TO WPPI
OCCURRING IN THE EVENT OF CWI’S BREACH OR DEFAULT UNDER THIS AGREEMENT AND THE
PARTIES, HAVING MADE DILIGENT BUT UNSUCCESSFUL ATTEMPTS TO ASCERTAIN THE ACTUAL
COMPENSATORY DAMAGES WPPI WOULD SUFFER IN THE EVENT OF CWI’S DEFAULT HEREUNDER,
HEREBY AGREE THAT A REASONABLE ESTIMATE OF SUCH DAMAGES IS AN AMOUNT EQUAL TO
THE GOOD FAITH DEPOSIT, AND IN THE EVENT THIS TRANSACTION FAILS TO CLOSE DUE TO
CWI’S BREACH OR DEFAULT UNDER THIS AGREEMENT, WPPI SHALL BE ENTITLED TO RECEIVE
AND RETAIN THE SAME AS FULLY AGREED LIQUIDATED DAMAGES.  WPPI WAIVES ANY AND ALL
RIGHT TO SEEK OTHER

 

26


 

RIGHTS OR REMEDIES AGAINST CWI, INCLUDING, WITHOUT LIMITATION, SPECIFIC
PERFORMANCE.  THE PAYMENT AND RETENTION OF THE GOOD FAITH DEPOSIT AS LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO WPPI.  UPON ANY SUCH BREACH OR DEFAULT AND
FAILURE TO CLOSE BY CWI HEREUNDER, THIS AGREEMENT SHALL BE TERMINATED AND
NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS
PROVIDED HEREIN, EACH TO THE OTHER, EXCEPT FOR THE RIGHT OF WPPI TO RETAIN OR
RECEIVE SUCH GOOD FAITH DEPOSIT AND RECOVER ANY AMOUNTS WPPI IS ENTITLED TO
UNDER SECTION 9.14, AND EXCEPT AS EXPRESSLY PROVIDED ABOVE.  THE PARTIES AGREE
THAT, UNDER THE CIRCUMSTANCES OF THIS TRANSACTION AND THE MARKETPLACE AT THE
TIME HEREOF, THIS LIQUIDATED DAMAGES PROVISION IS REASONABLE.

 

 

 

 

 

 

 

 

WPPI’S INITIALS

 

 

CWI’S INITIALS

 

 

If this Agreement is terminated pursuant to this Section 5.1, then CWI shall pay
any fees or charges due to the Escrow Agent holding the Good Faith Deposit as
well as any escrow cancellation fees or charges or any fees or charges due to
the Escrow Agent for preparation and/or cancellation of the Title Commitment.

 

5.2                            WPPI’s Default.  In the event of any breach or
default by WPPI of this Agreement (including a material breach by WPPI of any of
its representations and warranties hereunder or WPPI’s failure to perform its
obligations hereunder) on or prior to the Target Closing Date (or Outside
Closing Date, as applicable), then CWI, as its sole remedy for a pre-Closing
default, may elect to either (a) seek an Action for specific performance
provided that such Action is filed by CWI within thirty (30) days after the
later of the Target Closing Date or the Outside Closing Date (as applicable), or
(b) terminate this Agreement by written notice to WPPI.  In such event, CWI
shall be entitled to promptly instruct the Escrow Agent (with a copy to WPPI) to
return the Good Faith Deposit to CWI.  The escrow agreement with the Escrow
Agent shall, among other terms, provide that CWI shall be entitled to a return
of the Good Faith Deposit unless (i) within five (5) business days after
delivery of CWI’s instruction to return the Good Faith Deposit, WPPI (acting in
good faith) delivers a written notice to CWI and the Escrow Agent certifying
that it is not in default hereunder and objecting to the release and (ii) within
thirty (30) days after delivery of CWI’s instruction to release, WPPI (acting in
good faith) files an Action in the Designated Courts affirming that it is not in
default, seeking to interplead the Escrow Agent to tender to the Designated
Courts the Good Faith Deposit and seeking such other remedies as are consistent
therewith; provided that nothing shall prohibit CWI from filing an Action at any
time seeking such to interplead the Escrow Agent to tender to the Designated
Courts the Good Faith Deposit, seeking release of the Good Faith Deposit to CWI
and seeking such other remedies as are consistent therewith.  For a pre-Closing
default by WPPI and in addition to the return of the Good Faith Deposit, CWI
shall be entitled to obtain a reimbursement from WPPI of CWI’s actual out of
pocket expenses incurred in connection with this Agreement and due diligence not
to exceed Three Hundred Fifty Thousand Dollars ($350,000); provided, however, in
the event that CWI makes an election for specific performance pursuant to clause
(a) above and it is

 

27


 

determined that an Action for specific performance cannot be legally maintained
by CWI against WPPI or such remedy is not available to CWI, then CWI may
terminate this Agreement pursuant to clause (b).  Notwithstanding the foregoing,
if the pre-Closing default by WPPI arises from failing to remove or cure within
the applicable time periods a New Title Exception or New Survey Defect required
to be removed or cured pursuant to Section 2.8.3, CWI shall be entitled to
obtain a reimbursement from WPPI of CWI’s actual out of pocket expenses incurred
in connection with this Agreement and due diligence not to exceed Five Hundred
Thousand Dollars ($500,000).  If this Agreement is terminated pursuant to this
Section 5.2, then WPPI shall pay any fees or charges due to the Escrow Agent
holding the Good Faith Deposit as well as any escrow cancellation fees or
charges or any fees or charges due to the Escrow Agent for preparation and/or
cancellation of the Title Commitment.

 

5.3                            Pre-Closing Termination.  In the event this
Agreement is terminated either by WPPI or CWI due to a default of the other
Party as provided in Section 5.1 and Section 5.2, respectively, CWI shall
promptly return or destroy all information obtained from WPPI in connection with
its due diligence of the Property and Hotel and WPPI may elect to obtain all
third party reports obtained by CWI in connection with its due diligence of the
Property and the Hotel (but expressly excluding any third party reports
containing attorney-client work product and/or internal notes prepared by
personnel of CWI which are proprietary) by reimbursing CWI for fifty percent
(50%) of the actual costs and expenses incurred in connection with obtaining
such third party reports and CWI shall provide the same within five (5) days of
such written request and payment therefor.  Notwithstanding the termination of
this Agreement pursuant to Section 5.1 and 5.2, the provisions expressly stated
to survive the termination or are applicable after termination, including but
not limited to Section 2.7.1, Section 4.7, Article 7, Section 9.2, Section 9.10
and Section 9.13, Section 9.14 and Section 9.16 shall survive the termination of
this Agreement.

 

5.4                            Indemnification.

 

5.4.1                From and after the Closing, subject to the provisions and
limitations of this Article 5, WPPI hereby shall indemnify, protect, reimburse,
defend and hold harmless CWI and its Affiliates and their respective parents,
Affiliates, shareholders, officers, directors, members, partners, trustees,
agents, representatives and employees (collectively, the “CWI Indemnified
Parties”) from and against any Claims and Losses that any CWI Indemnified Party
suffers as a result of, or directly or indirectly arising from or relating to:

 

(a)                               any Excluded Liabilities;

 

(b)                              any inaccuracy in or a breach by WPPI of any of
the representation and warranties in Section 3.1 or Section 4.7.1 of this
Agreement;

 

(c)                               any breach by WPPI of, or failure to comply
with any of its covenants under this Agreement that survive after the Closing;
and

 

(d)                             any failure of WPPI to have reported and/or paid
any and all Taxes assessed or assessable by the State of Washington, the City of
Bellevue and/or the County of King or any other Governmental Authority arising
or related in any way to the obligations of

 

28


 

WPPI hereunder except to the extent CWI or the Company were afforded a credit
therefore (and then such exception shall only be applicable to the extent of
such credit).

 

5.4.2                From and after the Closing, CWI hereby shall indemnify,
protect, reimburse, defend and hold harmless WPPI and its Affiliates and their
respective parents, Affiliates, shareholders, officers, directors, members,
managers, partners, trustees, agents, representatives and employees
(collectively, the “WPPI Indemnified Parties”) from and against any Claims and
Loss that any WPPI Indemnified Party suffers as a result of, or directly or
indirectly arising from or relating to:

 

(a)                               all Assumed Liabilities;

 

(b)                              any inaccuracy in or a breach by CWI of any of
the representation and warranties in Section 3.2 or Section 4.7.2 of this
Agreement;

 

(c)                               any breach by CWI of, or failure to comply
with any of its covenants under this Agreement that survive after the Closing;
or

 

(d)                             CWI’s operation of the Property and Hotel from
and after the Closing.

 

5.4.3                In the event that either Party believes that it is entitled
to indemnity pursuant to this Agreement, such party (the “Claimant”) shall so
notify the party which Claimant believes has an obligation to indemnify (the
“Indemnifying Party”) promptly in writing describing such Loss in reasonable
detail, the amount thereof, if known, and the method of computation of such
Loss, identifying the provisions of this Agreement that Claimant alleges was
breached or gives rise to indemnity (an “Indemnification Notice”).  If any Claim
is commenced or filed by a third party with respect to which the Claimant
intends to claim any Liability as a Loss, it shall promptly notify the
Indemnifying Party the amount thereof, if known, and the method of computation
of such Loss, all with reasonable particularity (a “Litigation Notice”).  The
Indemnifying Party shall have ten (10) business days after receipt of an
Indemnification Notice and/or Litigation Notice to notify Claimant if the
Indemnifying Party (acting in good faith) disputes Claimant’s Indemnification
Notice and/or Litigation Notice and their respective underlying Claims for
indemnification or the amounts claimed for indemnification; provided that, if
the Indemnifying Party fails to dispute an Indemnification Notice within such
ten (10) business day period, the Indemnification Claim specified in the
Indemnification Notice shall be conclusively deemed a Liability of the
Indemnifying Party and the Indemnifying Party shall pay the amount of such
Liability within the time period as provided in Section 5.4.5.  In the event any
Indemnification Notice and/or Litigation Notice, as applicable, is disputed in
good faith by the Indemnifying Party, the Parties agree that such dispute shall
be submitted for resolution by a final determination by a court of competent
jurisdiction that Claimant was entitled to indemnification under this
Agreement.  To the extent failure to notify the Indemnifying Party with
reasonable promptness of an Indemnification Notice or Litigation Notice
increases the Liability to the Indemnifying Party or otherwise materially
prejudices the Indemnifying Party, the Indemnifying Party shall not be obligated
to reimburse Claimant for the amount of such increase in Liability or to the
extent that such claim is materially prejudiced as a result thereof.

 

29


 

5.4.4                In the event the Indemnifying Party does not dispute the
Litigation Notice, the Indemnifying Party shall, within the same ten
(10) business days period following receipt of the Litigation Notice, notify
Claimant that it elects to conduct and control any such Claims (an “Election
Notice”).  If the Indemnifying Party does not give the foregoing Election Notice
during such ten (10) business day period or disputes the Litigation Notice, the
Claimant shall have the right (but not the obligation) to defend, contest,
settle or compromise such Claim in the exercise of its reasonable discretion and
any and all Losses in connection therewith shall be the responsibility of the
Indemnifying Party.  If the Indemnifying Party timely gives the foregoing
Election Notice, the Indemnifying Party shall have the right to undertake,
conduct and control, at the Indemnifying Party’s sole expense, the conduct and
settlement of such Claim with counsel chosen by the Indemnifying Party and
reasonably approved by Claimant, and the Claimant shall cooperate, including
providing access to files and records, physical spaces, reports and
investigations and personnel, as applicable, with the Indemnifying Party in
connection therewith; provided, however, that (a) the Indemnifying Party shall
not thereby consent to the imposition of any injunction against or admission of
liability by the Claimant or any other settlement or compromise that does not
involve the payment of money without the prior written consent of the Claimant,
(b) the Indemnifying Party shall permit the Claimant to participate in such
conduct or settlement through legal counsel chosen by the Claimant, but the fees
and expenses of such legal counsel shall be borne solely by the Claimant,
(c) upon a final determination of such Claim, the Indemnifying Party shall
promptly reimburse the Claimant, to the extent required under this Section 5.4,
for the full amount of any Loss incurred by the Claimant, except fees and
expenses of legal counsel that the Claimant incurred pursuant to subparagraph
(b) of this Section 5.4.4, (d) the Indemnifying Party shall have the right to
pay or settle any action or suit provided the Claimant has no Liability with
respect to such settlement and no injunctive relief against or admission of
Liability by the Claimant or others restrictions of any kind are agreed to in
connection with such settlement, and (e) the Indemnifying Party shall be
entitled to notify the Claimant that it is electing to conduct and control a
Claim with a reservation of the Indemnifying Party’s rights as to whether it
does, in fact, have an indemnity obligation in such instance, in which case no
settlement of the Claim shall be made without the consent of Claimant (which
consent may be granted or withheld by Claimant in its sole and absolute
discretion).

 

5.4.5                In the event it is finally determined (pursuant to and in
accordance with this Section 5.4) or as mutually agreed upon by the Parties that
the Indemnifying Party is obligated to indemnify Claimant as provided herein,
the Indemnifying Party shall also be liable for all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees,
disbursements and court costs) incurred by Claimant in connection with the
enforcement of this Section 5.4.  Such reimbursement to be made with
thirty (30) days of after final determination or mutual agreement, as
applicable, that Claimant is entitled to indemnification hereunder.  If the
Indemnifying Party fails to so pay all or any sums when due hereunder, the
amount of such sums payable by the Indemnifying Party to Claimant shall bear
interest from the date such amount is payable hereunder at a rate equal to the
prevailing prime interest rate as published in The Wall Street Journal plus
two percent (2%) per annum (but in no event to exceed the highest permissible
legal rate of interest), until Claimant receives payment in full (including
accrued and unpaid interest thereon).

 

30

 


 

5.4.6                WPPI shall not be required to indemnify the CWI Indemnified
Parties for Claims and/or Losses, and CWI shall not be required to indemnify the
WPPI Indemnified Parties for Claims and/or Losses, in each case arising under
this Section 5.4 unless and until the aggregate amount of such Losses for which
the CWI Indemnified Parties or WPPI Indemnified Parties, as applicable, are
otherwise entitled to indemnification pursuant to this Section 5.4 exceeds Two
Hundred Thousand Dollars ($200,000) (the “Threshold Amount”).  After the
Threshold Amount is exceeded, the CWI Indemnified Parties or WPPI Indemnified
Parties, as applicable, shall be entitled to indemnity for the aggregate Losses
incurred measured by the first dollar of Losses.  In no event shall the
aggregate amount of Claims and/or Losses required to be paid by WPPI or CWI,
respectively, with respect to any breach of the representations and warranties
of the Parties pursuant to this Section 4.1 or Section 4.2, respectively, exceed
Two Million Five Hundred Thousand Dollars ($2,500,000).

 

5.4.7                The amount of any Loss for which indemnification is
provided under this Section 5.4 shall be net of (a) any third party insurance
proceeds and any indemnity, contributions or other similar payment recoverable
from any third party with respect thereto, and (b) any net Tax benefit
realizable by the Company and/or any CWI Indemnified Party. CWI and the Company
shall use its reasonable efforts to make any and all insurance claims relating
to any claim for which it is seeking indemnification under this Section 5.4.

 

5.4.8                In no event shall WPPI or CWI be liable for any
consequential damages, loss of revenue, income or profits; loss in value of
assets, securities or tax attributes; punitive, special or indirect damages or
damages based on a multiple, including a multiple of EBITDA (earnings before
interest, taxes, depreciation and amortization); provided, however, in the event
that WPPI or CWI, as the case may be, must pay any consequential, special or
punitive damages to a third Person as finally determined by a court of competent
jurisdiction, WPPI or CWI, as the case may be, shall be liable to the other
Party for such damages.

 

5.4.9                The right to indemnification under this Section 5.4,
subject to all of the terms, conditions and limitations hereof, shall constitute
the sole and exclusive right and remedy available to any Party hereto for any
breach of this Agreement after the Closing (other than any failure of any of the
Parties to perform any obligation or covenant contained in Section 9.15 and
Section 9.16 hereof) and none of the Parties hereto shall initiate or maintain
any Action against any other Party hereto which is directly or indirectly
related to any breach of this Agreement or any related agreements. The foregoing
shall not limit the rights of a Party to seek or obtain injunctive relief based
upon the actual breach of any obligation or covenant arising after the Closing
contained in Section 9.15 or Section 9.16 and/or to enforce each of the
covenants and obligations contained in Section 9.15 or Section 9.16, pursuant to
the terms of this Agreement.

 

5.4.10        To the maximum extent permitted by Law, it is the intention of the
Parties to treat any indemnity payment made under this Agreement as an
adjustment to the Purchase Price for all Tax purposes.

 

5.4.11        This Section 5.4 shall survive Closing.

 

5.5                            Limitation on Liability.  Except as otherwise
expressly set forth in this Agreement, neither Party shall have any liability
with respect to any breach of any

 

31


 

representations, warranties, covenants or agreements hereunder unless written
notice of a Claim, or of discovery of any facts or circumstances that Claimant
reasonably believe may result in a Claim hereunder, is given to the other Party
prior to the expiration of the Survival Period, if any, in which case such
representation, warranty, covenant or agreement shall survive as to such claim
until such claim has been finally resolved, without the requirement of
commencing any Action in order to extend such Survival Period or preserve such
Claim.

 

5.6                            Post-Closing Liquidity.  For a period of nine
(9) months from the Closing (the “Initial Period”), WPPI covenants, agrees and
guarantees to CWI and the CWI Indemnified Parties that WPPI shall maintain
“liquidity” of at least Two Million Five Hundred Thousand Dollars ($2,500,000)
(the “Initial Liquidity Level”), subject to reduction for Reduction Payments (as
defined below), for purposes of securing WPPI’s post-closing indemnification
obligations under this Agreement.  To the extent the CWI Indemnified Parties
make any Claims against WPPI for indemnification under this Agreement and WPPI
pays any portion of any Losses subject of any Claims, the required “liquidity”
level shall be automatically and permanently reduced at the time of the payment
of the Loss(es) by the amount of Losses paid by WPPI (the aggregate amount of
all such Losses paid being referred to as the “Reduction Payments”).  From and
after Initial Period and until the first anniversary of the Closing Date (or
such later date if an Indemnification Notice and/or Litigation Notice is timely
submitted prior the expiration of such twelve (12) month period and such Claim
remains unresolved), WPPI covenants, agrees and guarantees to CWI and the CWI
Indemnified Parties that WPPI shall maintain “liquidity” of at least One Million
Five Hundred Thousand Dollars ($1,500,000) plus the stated amount of any Claims
made by the CWI Indemnified Parties during the Initial Period that remain
unresolved as of the expiration of the Initial Period not to exceed One Million
Dollars ($1,000,000) minus the Reduction Payments made during the Initial Period
(the “Reduced Liquidity Level”).  Following the Initial Period, the Reduced
Liquidity Level shall be automatically and permanently reduced from time to time
by any Reduction Payments.  Following the first anniversary of the Closing, the
Reduced Liquidity Level (as adjusted as provided in the preceding sentence) may
be reduced by WPPI to zero; provided, that if there are any outstanding
unresolved Claims that were properly claimed under Section 5.4.3 prior to the
first anniversary of the Closing, WPPI shall be required to continue to maintain
“liquidity” equal to the amount of the unresolved Claims but not in excess of an
amount equal to the Reduced Liquidity Level minus the Reduction Payments made
paid after the Initial Period.  After the first anniversary of the Closing, the
required “liquidity” level shall continue to be reduced from time to time by any
further Reduction Payments made until such time (a) the “liquidity” level is
reduced to zero through Reduction Payments or (b) there are no unresolved Claims
outstanding between the CWI Indemnified Parties and WPPI.  WPPI shall provide
evidence of the required liquidity level within five (5) calendar days after
receiving written request from the CWI Members.  For purposes of this Agreement,
“liquidity” can be maintained by WPPI having cash on hand (free and clear of all
liens and encumbrances), cash equivalents (free and clear of all liens and
encumbrances) and/or posting an irrevocable letter of credit that does not
expire until after the date in which the “liquidity” is no longer required to be
maintained as provided in this Section 5.6, provided that, for avoidance of
doubt, the parties acknowledge and agree that the Four Million Dollar
($4,000,000) shortfall reserve established by WPPI pursuant to the terms of the
Amended LLC Agreement shall not be used in calculating liquidity for purposes of
this Agreement.  WPPI’s obligations under this Section 5.6 shall survive Closing
as set forth hereinabove.

 

32


 

ARTICLE 6.

 

CONDITIONS TO CLOSING

 

6.1                            Conditions to CWI’s Obligations.  CWI’s
obligation to consummate the acquisition and to make the CWI Capital
Contribution contemplated by this Agreement is subject to the satisfaction and
fulfillment in all material respects, as of the Closing, of each of the
following conditions precedent:

 

6.1.1                Accuracy of WPPI’s Representations and Warranties.  WPPI’s
representations and warranties set forth in this Agreement shall be true and
correct in all material respects as though such representation and warranties
(subject to the exceptions set forth on the Schedules) were made on and as of
the Closing Date (except those representations and warranties which refer to
facts existing at a specific date, which shall be true and correct in all
material respects as of such date), and CWI shall have received a certificate to
that effect signed by WPPI; provided, however, that WPPI’s representations and
warranties shall not be deemed inaccurate or breached if such certificate
provides an exception, change or update to the Schedules to such representation
and warranty (a “R&W Update”) and such R&W Update was, in each case, as a result
of an event, act or occurrence occurring after the Effective Date and (a) (i) is
due to transactions or actions that are expressly permitted by, or approved by
CWI in accordance with, this Agreement and (ii) did not result from a breach of
any of WPPI’s obligations hereunder; or (b) is due to changes in fact after the
Effective Date beyond WPPI’s reasonable control; or (c) is due to operating the
Hotel in the Ordinary Course and did not result from a breach of any of WPPI’s
obligations hereunder; or (d) reflects the existence of a new Contract or an
amendment to an existing Contract that was entered into in the Ordinary Course
or the termination or expiration of a Contract that occurred in the Ordinary
Course provided that, in each case, not resulting in a breach of any of WPPI’s
obligations hereunder (including, without limitation, WPPI’s covenants set forth
in Section 3.4).  Notwithstanding the foregoing, if any representation and
warranty of WPPI is no longer accurate as of the Closing (subject to the
limitations of the immediately preceding sentence) and WPPI does not cure or
otherwise remedy such change or inaccuracy, then if such R&W Update would,
individually or in the aggregate, (A) result in actual Losses (and not
consequential damages) to CWI such that the actual cost or expense to cure or
address such inaccuracy (as opposed to the effect on the value of the Property)
after the Closing is equal to or less than Two Hundred Fifty Thousand Dollars
($250,000), CWI shall be obligated to proceed to Closing and WPPI shall have no
liability or obligation to indemnify CWI and/or the Company with respect
thereto; or (B) result in Losses to CWI such that the actual cost or expense
(and not consequential damages) to cure or address such inaccuracy (as opposed
to the effect on the value of the Property) after the Closing is in excess of
Two Hundred Fifty Thousand Dollars ($250,000), CWI shall have the option to
either (x) terminate this Agreement by providing written notice to WPPI on or
prior to the Closing (provided that CWI shall make such election to terminate,
if at all, promptly after receipt of WPPI’s certificate delivered under
Section 6.1.8 below, but in any event prior to 5:00 p.m. (Pacific Time) on the
Closing Date) or (y) elect to proceed to Closing and in such event, WPPI shall
have no liability or obligation to indemnify CWI and/or the Company with respect
thereto.  In the event CWI elects to terminate this Agreement as permitted in
the foregoing sentence, CWI shall receive a return of the Good Faith Deposit,
and neither WPPI nor CWI shall have any

 

33


 

further obligations under this Agreement or recourse against each other (except
for obligations which expressly survive termination).

 

6.1.2                No Defaults.  WPPI shall not have materially defaulted in
the performance of its covenants or obligations hereunder.

 

6.1.3                Title Policy.  The Title Company (or another title company
reasonably acceptable to CWI if the Title Company refuses to do so) shall be
unconditionally obligated and prepared, subject only to payment by WPPI of the
applicable premium for the base Title Policy and payment by CWI of the
applicable premium for the Title Endorsements, to issue the Title Policy in the
form of the Pro Forma Title Policy.

 

6.1.4                Permits.  All Permits required for the operation of the
Hotel shall have been issued to the Company or the Hotel Manager, provided WPPI
and Hotel Manager shall cooperate in their transfer or reissuance to CWI or
Company.  As to any liquor license, such liquor license shall remain in full
force and effect as of the Closing Date; provided, however, if the liquor
license fails to remain in full force and effect as the result of the loss,
revocation, termination or suspension of any such liquor license caused by CWI,
due to CWI not meeting the qualifications for a liquor license or due to any
change of ownership application filed by CWI, then the condition to closing that
the liquor license remain in full force and effect as of the Closing Date shall
be deemed waived by CWI (and in no event shall any such failure by CWI be deemed
a default by WPPI hereunder).

 

6.1.5                Certificate of Occupancy.  WPPI shall deliver a permanent
certificate of occupancy issued by the City of Bellevue Development Services
Department (Building Division).

 

6.1.6                Delivery of Documents.  At or prior to Closing, WPPI shall
have delivered to the Escrow Agent or the Escrow Agent shall have otherwise
received, the following:

 

(a)                               the special warranty deed in the form of
Exhibit “E” attached hereto, transferring fee simple title to the Property to
the Company subject only to the Permitted Exceptions;

 

(b)                              the Amended LLC Agreement in the form of
Exhibit “F” attached hereto duly executed by WPPI;

 

(c)                               a bill of sale, in the form of Exhibit “G”,
duly executed by WPPI;

 

(d)                             the HMA Assignment Agreement in the form of
Exhibit “H” attached hereto, duly executed by WPPI;

 

(e)                               the Assignment and Assumption Agreement in the
form of Exhibit “N” attached hereto, duly executed by WPPI;

 

(f)                                the Foreign Investment in Real Property Tax
Act affidavit in the form of Exhibit “I” attached hereto, duly executed by WPPI;

 

34


 

(g)                              a certificate, dated the Closing Date, duly
executed by the WPPI pursuant to Sections 6.1.1 of this Agreement setting forth
any R&W Updates, if any;

 

(h)                              a Closing Statement approved and executed by
WPPI; and

 

(i)                                  any other documents, instruments or
agreements reasonably required by the Escrow Agent to effectuate the transaction
contemplated by this Agreement.

 

6.1.7                CWI’s obligation to close shall not occur until each of the
deliveries and actions described in this Section 6.1 have occurred.

 

6.2                            Conditions to WPPI’s Obligations.  WPPI’s
obligation to consummate the transfer and assignment of the Hotel and the
Property contemplated by this Agreement is subject to the satisfaction and
fulfillment, as of the Closing, of each of the following conditions precedent:

 

6.2.1                No Breaches.  Each of CWI’s representations and warranties
set forth in this Agreement shall be true and correct in all material respects;

 

6.2.2                No Defaults.  CWI shall not have materially defaulted in
the performance of any of its covenants or obligations hereunder.

 

6.2.3                Termination or Assignment of Existing Franchise Agreement. 
WPPI shall have either received a termination of the Existing Franchise
Agreement, in the form customarily provided by Franchisor, or alternatively, the
Existing Franchise Agreement shall have been assigned to the TRS.

 

6.2.4                Delivery of Documents.  At or prior to Closing, CWI shall
have delivered to the Escrow Agent or WPPI shall have otherwise received, the
following:

 

(a)                               a certificate, dated the Closing Date, duly
executed by CWI, certifying to WPPI that the representations and warranties made
by CWI (considered collectively and individually) in this Agreement shall be
true and correct in all material respects on and as of the Closing Date as if
made by WPPI on such date (except for those representations and warranties which
refer to facts existing at a specific date, which shall be true and correct as
of such date);

 

(b)                              the Amended LLC Agreement in the form of
Exhibit “F” attached hereto, duly executed by CWI;

 

(c)                               a Closing Statement approved and executed by
CWI and the Company;

 

(d)                             the Assignment and Assumption Agreement in the
form of Exhibit “N” attached hereto, duly executed by CWI;

 

(e)                               the HMA Assignment Agreement in the form of
Exhibit “H” attached hereto, duly executed by the TRS; and

 

35


 

(f)                                any other documents, instruments or
agreements reasonably required by the Escrow Agent to effectuate the transaction
contemplated by this Agreement.

 

6.2.5                CWI Capital Contribution.  CWI shall have made its CWI
Contribution.

 

6.2.6                WPPI’s obligation to close shall not occur until each of
the deliveries and actions described in this Section 6.2 has occurred.

 

6.3                            Rule 3-05 Audit.  WPPI acknowledges, agrees and
covenants to cooperate with CWI to permit CWI to obtain any information needed
from WPPI to enable CWI to file any necessary Tax Returns following the Closing
Date.  Following the Closing Date, WPPI agrees to deliver to McGladrey LLP or
another national accounting firm selected by CWI (the “Audit Firm”), all of the
audit request materials listed on Exhibit “K” attached hereto to the extent
available and in WPPI’s possession or control related to the Hotel and/or WPPI;
provided, however, WPPI acknowledges and agrees to use commercially reasonable
good faith efforts to also provide such additional requested information in
WPPI’s possession or control which is deemed relevant and reasonably necessary
(as reasonably determined by the Audit Firm) to enable the Audit Firm to prepare
financial statements of WPPI and complete an audit in compliance with
(a) Rule 3-05 of Regulation S-X of the Securities and Exchange Commission which
audit will commence immediately after the Closing or within twelve (12) months
after the Closing and which is required to be filed with the Securities and
Exchange Commission; (b) any other rule issued by the Securities and Exchange
Commission and applicable to CWI; and (c) any registration statement, report or
disclosure statement filed with the Securities and Exchange Commission by, or on
behalf of, CWI.  WPPI has reviewed the audit request materials listed in
Exhibit “K” and agrees that it can provide all materials to the Audit Firm in
the event of an audit.  WPPI shall engage (at CWI’s sole cost and expense) the
Audit Firm to commence any and all such required audits.  CWI shall be
responsible for any additional fees and expenses billed by the Hotel Manager in
connection with the audit contemplated by this Section 6.3.  In connection with
the foregoing post-Closing audit(s), and in furtherance of WPPI’s obligations to
assist CWI pursuant to this Section 6.3, WPPI covenants and agrees to execute
and deliver to the Audit Firm, the audit representation letters, the form of
which is attached hereto as Exhibit “L” (the “Audit Representation Letter”),
provided that the form of such Audit Representation Letter may be modified as
required to account for any issues identified during the audit.  For avoidance
of doubt, CWI acknowledges and agrees that no audit contemplated under this
Section 6.3 will commence prior to the Closing Date; provided, however, that the
Audit Firm may deliver an updated audit materials request list to WPPI no
earlier than fifteen (15) days prior to the Target Closing Date and WPPI shall
provide to the Audit Firm such additional audit material to the extent available
and in WPPI’s possession or control to the extent available and in WPPI’s
possession or control related to the Hotel and/or WPPI.  WPPI’s obligations
under this Section 6.3 shall survive the Closing.

 

6.4                            Completion Reserve.  To the extent any item on
the Punch List is not completed (the “Uncompleted Punch List Items”) on or
before the Closing Date, representatives of WPPI and CWI shall meet at Closing
and mutually agree upon (each acting reasonably and in good faith) a reserve in
the estimated amount to complete the Uncompleted Punch List Items (the
“Completion Reserve”).  The Completion Reserve shall be funded by WPPI in
accordance with

 

36


 

the terms and conditions of an escrow agreement to be entered into and mutually
agreed among WPPI, CWI and Escrow Agent.  Thereafter, WPPI shall utilize the
funds in the Completion Reserve for purposes of completing or causing WPPI’s
construction manager to achieve Final Completion.  WPPI agrees to diligently and
in good faith pursue completion of the Uncompleted Punch List Items and Final
Completion of the Hotel as soon as reasonably possible and upon Final
Completion, WPPI shall be entitled to receive all of the funds remaining in the
Completion Reserve.  In the event that WPPI fails to achieve Final Completion
within thirty (30) days following the Closing Date (and such failure is not the
result of any force majeure event beyond WPPI’s control), then, upon fifteen
(15) days prior written notice to WPPI, the Company shall have the right (but
not the obligation) to exercise self-help remedies and if the Company so elects
such self-help remedy, CWI or the Company shall be entitled to take all
reasonable action necessary (determined by CWI in its good faith judgment) to
cause Final Completion and draw down on the Completion Reserve to pay for the
reasonable third-party out-of-pocket costs thereof incurred by CWI and/or the
Company in achieving Final Completion so long as CWI provides reasonable
evidence to WPPI of such expenditures prior to drawing down on the Completion
Reserve; provided, however, that in the event that CWI does not elect to
exercise the aforementioned self-help remedies, WPPI shall nevertheless remain
obligated to complete or cause WPPI’s construction manager to complete the
Uncompleted Punch List Items that were not completed prior to Closing and cause
the Final Completion of the Hotel.  In addition, from and after the Closing and
the Final Completion of the Hotel, WPPI covenants and agrees to cooperate (in
good faith) with the Company in connection with the Company’s enforcement of any
warranty, guaranty and/or indemnity claims against Walsh, the Architect and/or
any subcontractor (including assigning any claims WPPI may have against Walsh,
the Architect and/or any subcontractor to the extent such claims are
assignable).  The provisions of this Section 6.4 shall survive Closing.

 

6.5                            Pool Improvements.  CWI acknowledges and agrees
that the Design and Engineering Documents contemplated the construction of a
swimming pool and related improvements (collectively, the “Pool Improvements”). 
The Parties have agreed that the construction of the Pool Improvements will not
be completed by WPPI prior to or after the Closing.  At Closing, WPPI will
provide CWI a credit in the amount of Seventy-Five Thousand Dollars ($75,000)
for not completing the Pool Improvements.  Notwithstanding anything contained in
this Agreement to the contrary, CWI acknowledges and agrees that WPPI not
completing the Pool Improvements is an exception to WPPI’s representations,
warranties and covenants contained in this Agreement.  CWI further acknowledges
and agrees that WPPI shall have no further obligations or Liabilities with
respect to the Pool Improvements.  For avoidance of doubt, Pool Improvements
shall expressly exclude any work required in connection with the existing
swimming pool areas (i.e., protective rails, etc.) as necessary for WPPI to
obtain the permanent certificate of occupancy issued by the City of Bellevue,
Development Service Department (Building Division).

 

6.6                            Assignment of Warranties. Without limiting the
terms of Section 2.1.14, WPPI shall use commercially reasonable efforts to
obtain an assignment of the Warranties for the benefit of CWI (to the extent the
same are assignable) including any required consents; provided, however, that
the failure to obtain such assignment of Warranties or consent to assignment
despite Seller’s commercially reasonable efforts shall not be a condition to
CWI’s obligation to

 

37


 

close or a default by WPPI hereunder.  In furtherance of the foregoing, WPPI
covenants and agrees that any Warranties which cannot be assigned pursuant to
this Section 6.6 shall remain with WPPI and, in WPPI’s capacity as a member of
the Company, shall be enforced, at the expense of the Company, by WPPI pursuant
to their terms for the benefit of the Company (and all benefits and amounts
recovered thereunder shall be assigned and granted to the Company).  WPPI’s
obligations hereunder shall survive the Closing.

 

ARTICLE 7.

 

CONSENT TO JURISDICTION

 

To the fullest extent permitted by law, CWI and WPPI hereby irrevocably consent
and agree, for the benefit of each Party, that any Action against it with
respect to its obligations, Liabilities or any other matter under or arising out
of or in connection with this Agreement shall be brought in any federal or state
court sitting in the County of King, State of Washington (the “Designated
Courts”), and hereby irrevocably accepts and submits to the jurisdiction of the
Designated Courts (and of the appropriate appellate courts of each such
Designated Court) with respect to any such Action.  Each Party hereto also
hereby irrevocably consents and agrees, for the benefit of each other Party,
that any legal Action against it shall brought in any Designated Court, and
hereby irrevocably accepts and submits to the exclusive jurisdiction of each
such Designated Court with respect to any such Action.  Each Party hereto waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid Actions brought in any such Designated Court and hereby further
waives and agrees not to plead or claim in any such Designated Court that any
such Action brought therein has been brought in any inconvenient forum.

 

ARTICLE 8.

 

CASUALTY AND CONDEMNATION

 

8.1                            Casualty and Condemnation.  If, prior to the
Closing, Material Damage occurs or an action with regard to a Material Taking is
commenced with respect to the Hotel, then:

 

(a)                               if, prior to Closing, an action for
condemnation or similar taking is commenced with respect to any portion of the
Hotel but the same would not, if consummated, constitute a Material Taking, then
CWI shall remain obligated to close hereunder without a reduction to the CWI
Contribution but all condemnation proceeds and other awards (other than proceeds
and awards not awarded to WPPI or their respective Affiliates) shall be paid to
the Company; or if, prior to Closing, an action for condemnation or similar
taking is commenced with respect to any portion of the Hotel and the same would,
if consummated, constitute a Material Taking, then either Party, within
five (5) business days of discovery by such Party of any such action regarding a
Material Taking, shall notify the other Party in writing of such action and
thereafter may elect to terminate this Agreement by delivery of written notice
to the other Party, in which event, except for the provisions in this Agreement
that expressly survive the Closing or earlier termination of this Agreement,
this Agreement shall be void and of no further force and effect, and neither
Party shall have any liability to the other by reason hereof and the Good Faith
Deposit shall be immediately returned to CWI; provided, however, if CWI and WPPI

 

38


 

elect not to terminate this Agreement pursuant to this Section 8.1(a), then the
transactions contemplated hereby shall be closed without a reduction in the CWI
Contribution but all condemnation proceeds and other awards (other than proceeds
and awards not awarded to WPPI or their respective Affiliates) shall be paid to
the Company; provided, however, that to the extent any condemnation proceeds or
awards exceed the decrease in value of the Property and the actual costs to
repair the Property as a result of such Material Taking, such excess shall be
promptly remitted to WPPI; or

 

(b)                              if, prior to Closing, any of the improvements
on the Hotel are damaged or destroyed but such damage does not constitute
Material Damage, then CWI shall remain obligated to close hereunder without a
reduction in the CWI Contribution but WPPI shall have paid any deductible and
any insurance proceeds and other awards (other than proceeds and awards not
awarded to WPPI or their respective Affiliates), less any sums expended by WPPI
prior to Closing to repair such damages (which sums shall be promptly remitted
to WPPI), shall be paid to the Company; or

 

(c)                               if prior to the Closing, Material Damage
occurs, then either Party, within five (5) business days of discovery of the
events constituting Material Damage, shall notify the other Party in writing of
such action and thereafter may elect to terminate this Agreement by delivery of
written notice to the other Party, in which event, except for the provisions in
this Agreement that expressly survive the Closing or earlier termination of this
Agreement, this Agreement shall be void and of no further force and effect, and
neither Party shall have any liability to the other by reason hereof, except
that the provisions in this Agreement that expressly survive the Closing or
earlier termination of this Agreement shall survive, and the Good Faith Deposit
shall be immediately returned to CWI; and if neither Party elects to so
terminate this Agreement pursuant to the above, then the transaction
contemplated hereby shall be closed without a reduction in the CWI Contribution
but WPPI shall have paid any deductible and any insurance proceeds and other
awards (other than proceeds and awards not owned by WPPI or their Affiliates),
less any sums expended by WPPI prior to Closing to repair such damages (which
sums shall be promptly remitted to WPPI), shall be paid to the Company;
provided, however, that to the extent any insurance proceeds or other awards
exceed the decrease in value of the Property and the actual costs to repair the
Property as a result of such Material Damage, such excess shall be promptly
remitted to WPPI.

 

ARTICLE 9.

 

MISCELLANEOUS

 

9.1                            Amendments.  No amendment, modification,
supplement or waiver of any provision of this Agreement, or consent to any
departure from the terms of this Agreement by any Party hereto shall be
effective unless the same shall be in writing and signed by all the Parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

9.2                            Notices.  Any and all notices, approvals,
requests, consents, waivers, demands or other communications permitted or
required to be made under this Agreement shall be in writing, signed by the
Party giving such notice, request, consent, waiver or demand and shall be
delivered

 

39


 

(a) personally; (b) by reputable overnight delivery service; (c) by certified
mail, return receipt requested; (d) by facsimile with time- and date-stamped
confirmation of receipt (provided, however, that a copy of such notice shall be
transmitted in accordance with the foregoing clause (b) promptly after the
transmission of such facsimile); or (e) by email with delivery receipt
(provided, however, that a copy of such notice shall be transmitted in
accordance with the foregoing clause (b) promptly after the transmission of such
email).  All such notices, requests, consents, waivers or demands shall be
deemed delivered, as applicable:

 

9.2.1                on the actual date of service if personally delivered prior
to 5:00 p.m. Central Time;

 

9.2.2                on the actual date of the signed receipt for certified mail
or the date of refusal;

 

9.2.3                on the first (1st) business day after the date of delivery
to a nationally recognized overnight delivery service during its business hours;
or

 

9.2.4                at the time of receipt of confirmation by the transmitting
party if delivered by facsimile to the facsimile number set forth in this
Section 9.2; provided that if the receipt of confirmation is after 5:00
p.m. Central Time, then delivery shall be deemed the next day; or

 

9.2.5                at the time of receipt if given by electronic mail to the
e-mail addresses set forth in this Section 9.2 prior to 5:00 p.m. Central Time;
provided that a party sending notice by electronic delivery shall bear the
burden of authentication and of providing transmittal receipt and time of
receipt.

 

Notices directed to a Party shall be delivered to the Parties at the address,
facsimile number or e-mail address as set forth below, or at such other address,
facsimile number or e-mail address as may be specified by written notice given
in conformity with the terms of this Section 9.2:

 

If to WPPI:

Mr. Jason Weisler and

 

Mr. Kevin Carlson

 

White/Peterman Properties, Inc.

 

1000 E. 80th Place

 

Suite 700 North

 

Merrillville, IN 46410

 

Facsimile No. (Weisler): 219-680-4255

 

Facsimile No. (Carlson): 219-680-4234

 

Telephone No. (Weisler): 219-757-3730

 

Telephone No. (Carlson): 219-757-3727

 

E-mail: JWeisler@whitepeterman.com

 

KCarlson@whitepeterman.com

 

 

40


 

with a copy to:

 

Ice Miller LLP

One American Square

Suite 2900

Indianapolis, IN 46282

Attention: Phillip L. Bayt

Facsimile No.:  317-592-4608

Telephone No.:  317-236-2396

E-mail: phillip.bayt@icemiller.com

 

If to CWI, then to:

 

Carey Watermark Investors Incorporated

272 E. Deerpath Road, Suite 320

Lake Forest, IL 60045

Attention:  Michael Medzigian

Facsimile No.:

Telephone No.: 847-482-8600

E-mail:  medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP

515 S.  Flower Street, 25th Floor

Los Angeles, CA 90071

Attention:  Rick S. Kirkbride, Esq.

Facsimile No.:

Telephone No.:  213-683-6261

E-mail:  rickkirkbride@paulhastings.com

 

Any counsel designated above or any replacement counsel which may be designated
by CWI or WPPI or such counsel by written notice to the other Parties is hereby
authorized to give notices hereunder on behalf of its client.

 

9.3                            Entire Agreement.  This Agreement, together with
the Amended LLC Agreement, constitutes the final, complete and exclusive
statement of the agreement of the Parties hereto with respect to the subject
matter of this Agreement and supersede all prior and contemporaneous agreements
and understandings.  No Party hereto has been induced to enter into this
Agreement by, nor is any party relying on, any representation or warranty other
than those expressly set forth herein.

 

9.4                            Execution in Counterparts.  This Agreement may be
executed by facsimile signature in any number of counterparts, each of which
when so executed and delivered will be deemed an original, and such counterparts
together constitute one and the same instrument.

 

41


 

9.5                            Time.  Time is of the essence in the performance
of the Parties’ respective obligations under this Agreement.

 

9.6                            Waivers.  No waiver of any provision, condition,
requirement or breach of or under this Agreement will be effective unless it is
in writing and signed by the waiving party.  No such waiver will be deemed to be
a waiver of any other provision, condition, requirement or breach, whether or
not the waived provision, condition, requirement or breach is similar to such
other provision, condition, requirement or breach.  No failure or delay by any
Party hereto to exercise any right, power or remedy hereunder in any manner will
operate as a waiver thereof or preclude or impair any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.

 

9.7                            Severability.  Whenever possible, each provision
of this Agreement is to be construed in a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held by a court
or an arbitral panel of competent jurisdiction to be illegal, invalid or
unenforceable under applicable law, then such provision will be ineffective only
to the extent of such illegality, invalidity or unenforceability, without
affecting the remainder of this Agreement.

 

9.8                            Construction.  Each Party hereto acknowledges
that it and its counsel have participated fully in the negotiation, review and
revision of this Agreement.  Accordingly, each provision of this Agreement will
be construed according to its fair meaning and not strictly for or against any
party, regardless of whether such provision was drafted by or at the request of
a particular Party or such Party’s counsel.

 

9.9                            Headings.  The headings contained in this
Agreement are included for convenience only and are not intended to describe,
interpret, define or limit the scope, extent or intent of any provision of this
Agreement.

 

9.10                    Governing Law; Venue; Jury Trial Waiver.  This Agreement
and the rights and duties of the Parties hereto will be governed by the laws of
the State of Washington without regard to principles of conflicts of laws.

 

9.11                    Assignment.  Neither this Agreement nor any right,
interest nor obligation hereunder may be assigned by CWI or WPPI without the
prior written consent of the other Party, and any attempt to make any such an
assignment shall be null and void; provided, however, and without the consent of
WPPI, CWI may transfer this Agreement to any Affiliate of CWI; provided, that
CWI shall remain fully liable for CWI’s obligations under this Agreement.

 

9.12                    Successors and Assigns.  Except as otherwise expressly
provided herein, this Agreement will be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.

 

9.13                    No Third-Party Beneficiaries.  This Agreement will not
confer any rights or remedies upon any Person other than the Parties hereto and
their respective heirs, successors and permitted assigns.

 

42


 

9.14                    Attorneys’ Fees.  If any lawsuit or arbitration or other
Action arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s reasonable costs and expenses, including
reasonable attorneys’ fees, incurred in connection therewith, in preparation
therefor and on appeal therefrom, which amounts shall be included in any
judgment therein.

 

9.15                    Exclusivity.

 

9.15.1        Subject to the last sentence of this Section 9.15.1, after the
Effective Date, neither WPPI nor any of their respective Affiliates, members,
partners, or agents (including, without limitation, any broker) shall offer,
entertain, solicit, discuss or negotiate with respect to any inquiries or
proposals relating to the possible direct or indirect acquisition, (or any other
form of transaction having a similar effect), a recapitalization of the Hotel
for purposes of avoiding the restrictions of this Section 9.15.1, or make any
information about the Property or the Hotel available (for purpose of sale,
refinance or recapitalization) to any Person other than CWI, its Affiliates, any
of CWI’s prospective lenders and their respective designees, agents and/or
authorized third parties.  WPPI agrees to immediately direct Broker to cease the
marketing of the Property.  Such restrictions shall be in effect until the
earlier of (a) the Closing, or (b) the termination of this Agreement by either
Party pursuant to the terms and conditions hereof; and thereafter shall be null
and void and of no further force or effect.

 

9.15.2        As of the Effective Date and for a period of eighteen (18) months
following Closing, WPPI covenants and agrees for itself and its Affiliates that
neither it nor any of its respective Affiliates shall own, develop, acquire or
otherwise invest in, independently or with others, directly or indirectly, any
full service luxury or full service upper upscale hotel projects within the
geographic boundaries of the City of Bellevue, Washington; provided, however,
and notwithstanding the foregoing, the foregoing restrictions shall not apply to
the Hilton Garden Inn located in Bellevue, Washington, and the AC Hotel by
Marriott located at 202 106th Place Northeast, Bellevue, Washington, each of
which are currently under development.  Such restrictions shall only be
effective during the pendency of this Agreement and, thereafter, if a Closing
has occurred pursuant to this Agreement.  This Section 9.15.2 shall survive
Closing.

 

9.16                    Confidentiality.  Each Party expressly covenants and
agrees that neither such Party nor any of its Affiliates will disclose, divulge,
furnish or make accessible to anyone any information relating to the
transactions contemplated hereby.  CWI agrees to keep all information (including
the Due Diligence Materials) concerning the Property and Hotel which are
provided to CWI by WPPI or which CWI otherwise obtains in the course of
diligence, strictly confidential to at least the level of care it would treat
its own confidential information.  Notwithstanding the foregoing, each Party and
its Affiliates may use and disclose such information in the ordinary course of
their business to accountants, legal counsel, advisors, employees,
representatives and agents who have a legitimate need to know such information
and to prospective investors and lenders in connection with future real estate
projects and investments; provided, however, that nothing in this Section 9.16
will prohibit the disclosure of any such information (a) which is required to be
disclosed by the Party or any such Affiliate in connection with any Action or
under any applicable Law; (b) in connection with the enforcement

 

43


 

of any of the rights of the Party hereunder; (c) to the extent required by
securities laws; (d) in connection with the defense by the Party of any claim
asserted against it hereunder; or (e) that has come into the public domain other
than as a result of the disclosure by such Party or its Affiliate; provided,
however, that in the case of a disclosure contemplated by clause (a), to the
extent reasonably practicable no disclosure shall be made until the Party shall
give notice to the other Parties of the intention to disclose such information
so that the other Parties may contest the need for disclosure, and the
disclosing Party will cooperate (and will cause its Affiliates and their
respective representatives to cooperate) with the other Parties in connection
with any such Action, all such cooperation at the expense of the Company.  This
Section 9.16 shall survive the Closing or any termination of this Agreement.

 

9.17                    Announcements.  All press releases and all other
publicity concerning the transaction contemplated by this Agreement shall be
drafted and prepared by CWI, and WPPI agrees not to, and shall cause its
Affiliates not to, deliver or publish any press releases or other publicity
regarding the sale of the Property pursuant to this Agreement unless approved in
writing by CWI.  The Parties acknowledge and agree that CWI will issue a press
release after the Closing, the form and content of which shall be subject to the
prior written consent of WPPI (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, however, WPPI acknowledges and agrees that
CWI’s press release shall be substantially similar to the form of those certain
press releases previously issued by CWI or its Affiliates in connection with
CWI’s or CWI’s Affiliates’ recent hotel acquisitions.  Notwithstanding the
foregoing, nothing contained herein shall prohibit any disclosure by CWI
required by law or regulation, including, without limitation, in any filings or
disclosures made by CWI to the United States Securities and Exchange Commission
in accordance with applicable law.  This Section 9.17 shall survive the Closing
or any termination of this Agreement.

 

9.18                    Post-Closing Access.         In order to fulfill its
obligations to third parties, complete the Punch List or for any other reason
relevant to its business interests related to the Hotel, WPPI shall be entitled
to post-Closing access to (i) all Books and Records of the Hotel relating to the
periods prior to the Closing and (ii) to the Hotel and Property in a manner that
does not unreasonably interfere with the operation of the Hotel.  All such
access shall be with prior written notice and shall not materially interfere
with the operation of the Hotel.

 

[Signature Pages to Follow]

 

44


 

IN WITNESS WHEREOF, the Parties hereto have caused this Contribution Agreement
to be duly executed as of the date first above written.

 

WPPI:

 

WPPI BELLEVUE MFS, LLC,
a Washington limited liability company

 

By:  WMB Corp., its manager

 

By: /s/ Kevin Carlson
Name: Kevin Carlson
Title:

 

 

 

[Signature Pages Continue on Following Page]

 


 

CWI:

 

CWI BELLEVUE HOTEL, LLC,
a Delaware limited liability company

 

 

 

By: /s/ Michael G. Medzigian
Name: Michael G. Medzigian
Title: Chief Executive Officer

 

CWI 1 MEMBER:

 

CWI OP, LP,
a Delaware limited partnership

 

By:

Carey Watermark Investors Incorporated,

 

a Maryland corporation,

 

its general partner and special limited partner

 

 

 

 

 

By: /s/ Michael G. Medzigian

 

Name: Michael G. Medzigian

 

Title: Chief Executive Officer

 

CWI 2 MEMBER:

 

CWI 2 OP, LP,
a Delaware limited partnership

 

By:

Carey Watermark Investors 2 Incorporated,

 

a Maryland corporation,

 

its general partner and special limited partner

 

 

 

 

 

By: /s/ Michael G. Medzigian

 

Name: Michael G. Medzigian

 

Title: Chief Executive Officer

 


 

EXHIBIT “A”

 

DEFINITIONS

 

“Acceleration Notice” shall have the meaning set forth in Section 2.5.2.

 

“Accounts Receivable” means all amounts which WPPI is entitled to receive from
the operation of the Hotel which are not paid as of the Closing, including,
without limitation, charges for the use or occupancy of any guest, conference or
banquet rooms or other facilities at the Hotel prior to Closing, any restaurant,
bar or banquet services, or any other goods or services provided by or on behalf
of WPPI at the Hotel prior to Closing.

 

“Acceptable Matters” shall have the meaning set forth in Section 2.8.3(c).

 

“Action” means any action, suit, proceeding, arbitration, investigation or
litigation.

 

“Affiliate” means, with respect to any Person or entity, any other Person or
entity directly or indirectly controlling, controlled by or under common control
of such Person or entity.  For purposes hereof, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of any Person or entity, or the power to
veto major policy decisions of such Person or entity, whether through the
ownership of voting securities, by agreement, or otherwise.  Notwithstanding the
foregoing, Carey, CWII, CWII-2, WCP or any entity managed or advised by Carey,
CWII, CWII-2 and/or WCP and/or any Subsidiary of any such entities (and without
regard to the percentage of equity ownership any of them may have in such
entity), shall be deemed “Affiliates” of CWI for all purposes under Section 9.11
this Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Agreement Notice” shall have the meaning set forth in Section 5.4.3.

 

“Amended LLC Agreement” shall have the meaning set forth in the Recitals.

 

“Architect” means Johnson Braund Inc.

 

“Architect Agreement” means that certain Amended and Restated Contract by and
between WPPI and Architect, dated June 29, 2012.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.2.

 

“Audit Firm” shall have the meaning set forth in Section 6.3.

 

“Audit Representation Letter” shall have the meaning set forth in Section 6.3.

 

“Bookings” shall have the meaning set forth in Section 2.1.16.

 

“Books and Records” shall have the meaning set forth in Section 2.1.11.

 

“Broker” means Hodges Ward Elliott, Inc.

 


 

“Carey” means W.P. Carey, Inc., a Delaware corporation.

 

“Claims” means any and all liability, claims, acts, Actions, claims for relief,
judgments, demands, lawsuits, claims of indemnity, expenses, pre-litigation
procedures, accounts, controversies, or any combination of the same, of any
nature whatsoever, whether at Law or equity, whether arising out of, from or
under Law, whether sounding in contract or tort, or pursuant to statutory
remedy, brought by or otherwise commenced on behalf of any third Person.

 

“Claimant” shall have the meaning set forth in Section 5.4.3.

 

“Closing” shall have the meaning set forth in Section 2.6.1.

 

“Closing Statement” shall have the meaning set forth in Section 4.2.1(b).

 

“CMP” shall have the meaning set forth in Section 4.2.2(f).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Company” shall have the meaning set forth in the Recitals.

 

“Completion Reserve” shall have the meaning set forth in Section 6.4.

 

“Construction Contract” means the agreement dated March 5, 2013 between WPPI and
Walsh Construction Company II, LLC (“Walsh”), as amended by an amendment last
dated March 6, 2013, for the construction of the Hotel.

 

“Contracts” means any contract, agreement, arrangement or understanding, whether
written or oral and whether express or implied.

 

“Cut-Off Time” shall have the meaning set forth in Section 4.2.1.

 

“CWI” shall have the meaning set forth in the Preamble.

 

“CWI 1 Member” shall have the meaning set forth in the Preamble.

 

“CWI 2 Member” shall have the meaning set forth in the Preamble.

 

“CWI Members” shall have the meaning set forth in the Preamble.

 

CWI Contribution” shall have the meaning set forth in Section 2.5.

 

“CWI Indemnified Parties” shall have the meaning set forth in Section 5.4.1.

 

“CWI Membership Interests” shall have the meaning set forth in Section 2.5.

 

“CWII” means Carey Watermark Investors Incorporated, a Maryland corporation.

 

“CWII-2” means Carey Watermark Investors 2 Incorporated, a Maryland corporation.

 


 

“Data Room” means the electronic data base established on behalf of WPPI as a
repository of materials for the contemplated transaction.

 

“Design and Engineering Documents” shall have the meaning set forth in
Section 2.1.12.

 

“Designated Courts” shall have the meaning set forth in Section 7.1.

 

“Disputed Amounts” shall have the meaning set forth in Section 4.9.

 

“Due-Diligence Materials” shall have the meaning set forth in Section 2.7.1.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Election Notice” shall have the meaning set forth in Section 5.4.4.

 

“Employee Benefit Plans” means all Employee Benefit Plans, as that term is
defined in Section 3(3) of ERISA and all other written severance pay, salary
continuation, bonus, incentive, stock option, retirement, pension, welfare,
profit sharing or deferred compensation plans, or other employee benefit
policies, programs, agreements or arrangements of any kind maintained by or
contributed to by WPPI or Hotel Manager on behalf of any of the Employees.

 

“Environmental Laws” means all federal, state and local laws, statues, rules,
codes, ordinances, regulations, orders, judgments, decrees, binding and
enforceable guidelines, policies or common law now or hereafter in effect and in
each case as amended, or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment in
each case, to the extent binding, relating to the environment, the protection of
health or Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act, 42 USC §9601 et seq.; the
Resource Conservation and Recovery Act, 42 USC §6901 et seq.; the Federal Water
Pollution Control Act, 33 USC §1251 et seq.; the Toxic Substances Control Act,
15 USC §2601 et seq.; the Clean Air Act, 42 USC §7401 et seq.; the Safe Drinking
Water act, 42 USC §3803 et seq.; the Oil Pollution Act of 1990, 33 USC §2701 et
seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42 USC
§11001 et seq.; the Hazardous Material Transportation Act, 49 USC §1801 et seq.;
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials) and the rules and
regulations promulgated thereunder; any state or local counterparts or
equivalents, in each case as amended from time to time.

 

“Equipment Leases” shall have the meaning set forth in Section 2.1.8.

 

“Escrow Agent” shall have the meaning set forth in Section 2.7.2.

 

“Excluded Liabilities” means any lien, encumbrance, Liability or obligation of
any nature whatsoever, whether fixed or contingent, recorded or unrecorded,
known or unknown, with respect to the operation of the Hotel (to the extent
occurring, or the events giving rise to which occurred, prior to the Closing
whether known to have existed by WPPI at the Closing or otherwise), including,
but not limited to (subject to the foregoing limitations): (i) amounts due CWI
from Post-Closing Prorations; (ii) Trade Payables contested by WPPI or other
undisclosed

 


 

Trade Payables as to which CWI does not receive a credit; (iii) monetary title
encumbrances agreed to be satisfied by WPPI as to enable the Title Company to
issue the Pro Forma Title Policy but not completed by WPPI; (iv) Liabilities
relating to acts or omissions of WPPI or any of its respective Affiliates
occurring prior to the Closing or resulting from events occurring prior to
Closing (but equitably adjusted to the extent which any CWI Indemnified Parties
had involvement or culpability); (v) to the extent not included within the
definition of Post-Closing Prorations or CWI received credit therefor, Tax
obligations, that are not the express obligation of CWI hereunder and
withholding Liabilities of WPPI or any of its respective Affiliates with respect
to periods prior to the Closing, and any interest, additions to Tax, loss of
elections, fines or penalties thereon or with respect to returns filed or
required to be filed in connection therewith (including, without limitation, any
recapture and including any amounts due or which may come due and owing under
applicable Law) but subject to CWI’s obligation to pay future installments of ad
valorem real or personal property taxes as to which it received a credit at
Closing or future installments of special assessments or charges first falling
due after Closing; (vi) any Liability arising from the termination, discharge,
lay-off or other separation from employment of the Hotel Manager’s, WPPI’s or
WPPI’s Affiliates’ employees at the Hotel prior to the Closing, except as to
WARN Act issues or as otherwise set forth in this Agreement; (vii) any Liability
arising as a result of any grievances or any unfair labor practice charges, any
Equal Employment Opportunity Commission claims, wage and hour claims, and
unemployment compensation claims by Hotel Manager’s or WPPI’s or any of WPPI’S
Affiliates employees at the Hotel, in each case, to the extent accrued or
incurred prior to the Closing; (viii) Liability for any workers’ compensation
payments or Claims attributable to the period prior to Closing pertaining to any
injury occurring during a period prior to the Closing or for any common law or
statutory claim by an employee of the Hotel Manager, WPPI or any of WPPI’s
Affiliates or any other Person for any injury, occupational disease, aggravation
of a previously existing injury or disease; (ix) Liabilities arising from any
Claims by third parties for personal injury or property damage arising out of
events occurring prior to the Closing as a result of any violation of
Environmental Laws; (x) except as otherwise provided in Section 4.7 of this
Agreement, Liabilities of WPPI or its Affiliates for brokerage or other
commissions relating to the transactions contemplated herein; (xi) Liabilities
relating to or arising from any Contracts between WPPI and any of its
Affiliates; (xii) Liabilities relating to or arising from post-retirement health
care benefits owed or to be owed by Hotel Manager or WPPI to their respective
employees or former employees, as the case may be, for employment relating to
and ending during the period prior to the Closing; (xiii) Liabilities or
obligations under the Construction Contract; and (xiv) all Liability for WPPI’s
purchase money obligations whether structured as debt, lease or otherwise.

 

“Existing Franchise Agreement” means that certain Franchise Agreement dated
December 28, 2012 by and between Franchisor and WPPI.

 

“Existing Management Agreement” means that certain Management Agreement dated
December 10, 2013 by and between Hotel Manager and WPPI.

 

“F&B” shall have the meaning set forth in Section 2.1.5.

 

“FF&E” means all tangible personal property and fixtures of any kind owned by
WPPI attached to, or located upon and used in connection with the use or
operation of the Hotel, including, without limitation, all furniture, fixtures,
equipment, signs, all spa, health club and

 


 

fitness equipment, beds, furniture, televisions and other furnishings, and all
refrigerators in guest rooms, (other than the Supplies, IT Systems, F&B, Retail
Merchandise, Books and Records and the Design and Engineering Documents).

 

“Financial Statements” shall have the meaning set forth in Section 3.1.17.

 

“Franchisor” means Marriott International Inc.

 

“Franchisor Approval” shall have the meaning set forth in Section 2.10.1.

 

“Final Completion” means the receipt of (a) a permanent certificate of occupancy
issued by the City of Bellevue, Development Service Department (Building
Division) and (b) completion of the Punch List.

 

“Franchisor Approval Period Expiration” shall have the meaning set forth in
Section 2.10.1.

 

“Good Faith Deposit” shall have the meaning set forth in Section 2.7.2.

 

“Governmental Authority” means any court, tribunal, authority, agency,
commission, official or other instrumentality of the United States, or any
state, county, city or other political subdivision, arbitrator or any judicial
or quasi-judicial tribunal of competent jurisdiction.

 

“Hazardous Materials” means (i) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable law or regulations as
“hazardous substances,” hazardous materials,” “hazardous wastes,” “toxic
substances,” “pollutants,” “contaminants” or other similar term intended to
define, list or classify a substance by reason of such substance’s ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity or “EP
toxicity”, (ii) oil, petroleum or petroleum derivative substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources, (iii) any flammable substances or
explosives or any radioactive materials, (iv) asbestos in any form,
(v) polychlorinated biphenyls, (vi) mold, mycotoxins or microbial matter
(naturally occurring or otherwise) and (vii) infectious waste.

 

“HEI” shall mean HEI Bellevue, LLC, a Delaware limited liability company.

 

“HMA Assignment Agreement” shall have the meaning set forth in Section 2.9.

 

“Hotel” shall have the meaning set forth in the Recitals.

 

“Hotel Manager” means Merritt Hospitality, LLC.

 

“Improvements” shall have the meaning set forth in Section 2.1.2.

 

“Indemnification Notice” shall have the meaning set forth in Section 5.4.3.

 

“Indemnifying Party” shall have the meaning set forth in Section 5.4.3.

 

“Initial Liquidity Level” shall have the meaning set forth in Section 5.6.

 


 

“Initial Period” shall have the meaning set forth in Section 5.6.

 

“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all inventions (whether
patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, confidential information, know-how, technology,
processes, designs and all documentation relating to any of the foregoing;
(ii) works of authorship and art in any media, and all copyrights, copyright
registrations and applications therefor, and all other rights, including
authors’ or moral rights, corresponding thereto throughout the universe;
(iii) all computer software not purchased from or licensed by a third party to
the Company; and (iv) all trademarks, service marks, trade dress, trade names,
designs, logos, slogans and general intangibles of like nature, including those
existing under common law and all registrations and applications therefor
throughout the universe, and all goodwill associated with or symbolized by any
of the foregoing.

 

“IT Systems” shall have the meaning set forth in Section 2.1.4.

 

“Key Money” means any and all funds provided by Franchisor to WPPI as an
inducement to enter into an agreement respecting the Hotel.

 

“Land” shall have the meaning set forth in Section 2.1.1.

 

“Laws” means any local, county, state, federal, foreign or other law, statute,
regulation, ordinance, rule, order, decree, judgment, consent, decree or
governmental requirement enacted, promulgated, entered into, agreed or imposed
by a Governmental Authority.

 

“Leases” shall have the meaning set forth in Section 2.1.7.

 

“Liability” and “Liabilities” mean any direct or indirect liability, obligation,
commitment or expense of any Person of any type, whether accrued, absolute,
contingent, matured, unmatured, liquidated, unliquidated, known or unknown.

 

“Litigation Notice” shall have the meaning set forth in Section 5.4.3.

 

“Losses” means those actual damages, losses, obligations, Liabilities, claims,
encumbrances, penalties, costs and expenses actually incurred, including costs
of investigation and defense and reasonable attorneys’ fees and expenses but
excluding any incidental, consequential, punitive or exemplary damages, special
damages, indirect damages, unrealized expectation, lost profits or other similar
items, and under no circumstances shall any damages be calculated using a
“multiplier” or any similar method having a similar effect.  Any damages,
losses, obligations, Liabilities, claims, encumbrances, penalties, costs and
expenses that are merely speculative in nature and which cannot be reasonably
quantified, determined or established shall not constitute an Loss.

 

“Material Damage” means damage that is reasonably estimated to cost in excess of
Two Million Five Hundred Thousand Dollars ($2,500,000) to repair.

 

“Material Taking” means the permanent or temporary taking of such portion of the
Property that includes any portion of the Hotel, or results in the elimination
of all points of

 


 

access between the Real Property and a dedicated street but excluding any taking
related to the tunnel project that is in accordance with and pursuant to the
Tunnel Easement

 

“New Title Exceptions” shall have the meaning set forth in Section 2.8.3(c).

 

“New Survey Defects” shall have the meaning set forth in Section 2.8.3(c).

 

“New Title and Survey Election Notice” shall have the meaning set forth in
Section 2.8.3(c).

 

“New Title and Survey Objection Notice” shall have the meaning set forth in
Section 2.8.3(c).

 

“New Title and Survey Response Notice” shall have the meaning set forth in
Section 2.8.3(c).

 

“New Franchise Agreement” shall have the meaning set forth in Section 2.10.1.

 

“Operating Agreements” shall have the meaning set forth in Section 2.1.9.

 

“Ordinary Course” shall mean any action taken by a Person if such action is
consistent in nature, scope and magnitude of such Person’s business and
generally the same manner as it did during the twelve (12) months prior to the
Effective Date and is taken in the ordinary course of the normal day-to-day
operations of such Person’s business.

 

“Outside Closing Date” shall have the meaning set forth in Section 2.6.1

 

“Party” or “Parties” shall have the meaning set forth in the Preamble.

 

“Permit” shall have the meaning set forth in Section 2.1.10.

 

“Permitted Exceptions” shall have the meaning set forth in Section 2.8.3(a)

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, organization, trust, union,
association or Governmental Authority.

 

“Pool Improvements” shall have the meaning set forth in Section 6.5.

 

“Post-Closing Prorations” shall have the meaning set forth in Section 4.6.2.

 

“Preliminary Closing Statement” shall have the meaning set forth in
Section 4.2(b).

 

“Pro Forma Title Policy” shall have the meaning set forth in Section 2.8.3(a).

 

“Property” shall have the meaning set forth in Section 2.1.

 

“Puget Sound Energy Rebate” means that certain or those certain rebates and/or
credits issued by Puget Sound Energy (PSE) for which the Hotel may be eligible
for.

 


 

“Punch List” means the uncompleted construction items set forth on Exhibit “M”.

 

“Purchase Price” shall have the meaning set forth in Section 2.5.

 

“R&W Update” shall have the meaning set forth in Section 6.1.1.

 

“Real Property” shall have the meaning set forth in Section 2.1.2.

 

“Reduced Liquidity Level” shall have the meaning set forth in Section 5.6.

 

“Reduction Payments” shall have the meaning set forth in Section 5.6.

 

“Refund” shall have the meaning set forth in Section 4.6.1.

 

“Retail Merchandise” shall have the meaning set forth in Section 2.1.6.

 

“Rules” shall have the meaning set forth in Section 4.9.

 

“Sales Taxes” shall have the meaning set forth in Section 3.1.2.

 

“Schedules” means the schedules delivered by WPPI to CWI on or about the
Effective Date specifying certain information, exceptions and disclosures to the
representations and warranties set forth in Section 3.1 and certain other
information requested by the representations and warranties set forth in
Section 3.1, as amended, updated, supplemented in accordance with Section 6.1.1.

 

“Subsidiary” shall mean any Person in which another Person, directly or
indirectly through subsidiaries or otherwise, beneficially owns either (i) own
more than fifty percent (50%) of either the equity interests in; or (ii) has the
voting control of, such Person.

 

“Supplies” means all merchandise, supplies, inventory and other items used for
the operating and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Hotel, including,
without limitation, all food and beverage (excluding alcoholic beverages)
inventory, office supplies and stationary, advertising and promotional
materials, china, glasses, silver/flatware, towels, linen and bedding, guest
cleaning, paper and other supplies, employee uniforms, and all cleaning and
maintenance supplies, including those used in connection with the swimming
pools, health clubs, spas, fitness centers, indoor or outdoor sports facilities
(e.g., tennis courts), restaurants, business centers, meeting rooms and other
common areas and recreational areas.

 

“Survey” shall have the meaning set forth in Section 2.8.2.

 

“Survey Defects” shall have the meaning set forth in Section 2.8.3(a).

 

“Target Closing Date” shall have the meaning set forth in Section 2.6.1.

 

“Tax” or “Taxes” means any income, gross or net receipts, property, sales, use,
capital gain, transfer, excise, license, production, franchise, employment,
social security, occupation,

 


 

payroll, registration, occupancy, transient occupancy, governmental pension or
insurance, withholding, royalty, severance, stamp or documentary, value added,
or other tax, charge, assessment, duty, levy, business or occupation (including
any interest, additions to tax, or civil or criminal penalties thereon) of the
United States or any state or local jurisdiction therein, or of any other nation
or any jurisdiction therein.

 

“Tax Returns” means any report, form, return, statement or other information
(including any amendments) required to be supplied to a Governmental Authority
by a Person with respect to Taxes, including information returns, any amendments
thereof or schedule or attachment thereto and any documents with respect to or
accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information.

 

“Threshold Amount” shall have the meaning set forth in Section 5.4.5.

 

“Title Company” shall have the meaning set forth in Section 2.8.1.

 

“Title Commitment” shall have the meaning set forth in Section 2.8.1.

 

“Title Endorsements” shall have the meaning set forth in Section 2.8.4.

 

“Title Exceptions” shall have the meaning set forth in Section 2.8.3(a).

 

“Title Policy” shall have the meaning set forth in Section 2.8.4.

 

“Trade Payables” shall mean amounts payable to vendors or other suppliers of
goods and services to the Hotel for which services, goods has or have been
provided or delivered prior to Closing (subject to those as to which WPPI states
to CWI that it is contesting) as well as gift certificates, trade vouchers and
other “payment-in-kind” obligations, issued or arising prior to Closing which
items are to be valued at face amount (if issued in a dollar amount), at average
rack rates (if issued for free or reduced rate rooms) or otherwise at estimated
retail value (if issued for food beverages or other service or merchandise),
including sales and other excise taxes which Company will be obligated to pay
upon honoring such items.

 

“Transfer Taxes” shall have the meaning set forth in Section 4.1.

 

“Transit Agreement” shall mean that certain Agreement, dated September 27, 2012,
by and among WPPI, HEI, the City, and the Transit Authority, as recorded as
document number 20121010001467 in the official records of King County,
Washington.

 

“Transit Authority” shall mean the Central Puget Sound Regional Transit
Authority, a regional transit authority.

 

“TRS” means Bellevue Hotel Operator, Inc., a Delaware corporation.

 

“Tunnel Easements” the contemplated easements granted by WPPI in favor of the
Sound Transit Authority pursuant to the Transit Agreement or otherwise.

 


 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry
that is published by the Hotel Association of New York City, Inc. and approved
by the American Hotel & Motel Association, in effect at the time in question
(currently, the 11th Revised Edition, 2014).

 

“Unpermitted Exceptions” shall have the meaning set forth in Section 2.8.3(b).

 

“Uncompleted Punch List Items” shall have the meaning set forth in Section 6.4.

 

“Utility Commitments” shall have the meaning set forth in Section 2.1.15.

 

“Walsh” shall have the meaning set forth in the definition of “Construction
Contract.”

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended and the rules and regulations promulgated thereunder from time to time.

 

“Warranties” shall have the meaning set forth in Section 2.1.14.

 

“WCP” means Watermark Capital Partners, LLC, a Delaware limited liability
company.

 

“WPPI” shall have the meaning set forth in the Preamble.

 

“WPPI Contribution” shall have the meaning set forth in Section 2.1.

 

“WPPI Indemnified Parties” shall have the meaning set forth in Section 5.4.2.

 


 

EXHIBIT “B”

 

LEGAL DESCRIPTION

 

PARCEL A:

 

LOTS 7, 8 AND 9, SUMMIT RIDGE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME
47 OF PLATS, PAGE(S) 17, RECORDS OF KING COUNTY, WASHINGTON;

 

AND THAT PORTION OF LOT 6, SUMMIT RIDGE, ACCORDING TO THE PLAT THEREOF RECORDED
IN VOLUME 47 OF PLATS, PAGE 17, RECORDS OF KING COUNTY, WASHINGTON, DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 6 AS SHOWN ON THE PROPOSED RIGHT OF WAY
PLANS OF 110TH AVENUE N.E. EXTENSION, DATED JANUARY 2000, ON FILE WITH THE CITY
OF BELLEVUE, SURVEY SECTOR (SECTION);

 

THENCE ALONG THE EAST LINE THEREOF SOUTH 00° 10’ 11” WEST 100.80 FEET TO THE
SOUTHEAST CORNER OF LOT 6;

 

THENCE ALONG THE SOUTH LINE THEREOF NORTH 88° 03’ 52” WEST 33.62 FEET;

 

THENCE LEAVING SAID SOUTH LINE NORTHEASTERLY ALONG A CURVE, THE CENTER OF WHICH
BEARS SOUTH 82º 56’ 17” EAST 1315.50 FEET, THROUGH A CENTRAL ANGLE OF 2º 34’
27”, SUBTENDED BY AN ARC LENGTH OF 59.10 FEET TO A POINT OF REVERSE CURVATURE OF
A 1352.50 FEET RADIUS CURVE TO THE LEFT;

 

THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 1º 07’ 37”,
SUBTENDED BY AN ARC LENGTH OF 26.60 FEET TO A POINT OF REVERSE CURVATURE OF A
29.50 FEET RADIUS CURVE TO THE RIGHT;

 

THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 33º 31’ 20”,
SUBTENDED BY AN ARC LENGTH OF 17.26 FEET TO THE NORTH LINE OF LOT 6;

 

THENCE ALONG SAID NORTH LINE SOUTH 88º 03’ 52” EAST 13.87 FEET TO THE POINT OF
BEGINNING.

 

ALSO

 

LOTS 8 AND 9, BLOCK 1, JENSEN’S ADDITION TO BELLEVUE, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 49 OF PLATS, PAGE(S) 70, RECORDS OF KING COUNTY,
WASHINGTON.

 

(ALSO BEING KNOWS AS CITY OF BELLEVUE DECLARATION OF LOT COMBINATION AS RECORDED
UNDER RECORDING NO. 20080918001560 AND AS

 


 

CORRECTED BY AFFIDAVIT OF MINOR CORRECTION OF SURVEY UNDER RECORDING NO.
20081125001235.)

 

EXCEPT THAT PORTION OF THE AFORESAID LOT 9 CONVEYED TO CITY OF BELLEVUE, A
WASHINGTON MUNICIPAL CORPORATION BY DOCUMENT RECORDED OCTOBER 29, 2014 UNDER
RECORDING NO. 20141029000356.

 

PARCEL B:

 

LOT 7, BLOCK 1, JENSEN’S ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF
RECORDED IN VOLUME 49 OF PLATS, PAGE(S) 70, RECORDS OF KING COUNTY, WASHINGTON.

 

EXCEPT ANY PORTION THEREOF LYING WITHIN 110TH AVENUE NORTHEAST, AS RESERVED
UNDER DEED RECORDED JULY 14, 2008 UNDER RECORDING NO. 20080714000444.

 

PARCEL C:

 

TOGETHER WITH THAT CERTAIN EASEMENT FOR A “NO BUILD AREA” AS MORE PARTICULARLY
SET FORTH IN SECTION 5 OF THAT CERTAIN EASEMENT AGREEMENT FOR OPEN SPACE,
PASSIVE RECREATION, PEDESTRIAN AND RECREATIONAL USE AND ACCESS BY THE PUBLIC,
RECORDED JULY 14, 2008 AS RECORDING NO. 20080714000445, OF THE OFFICIAL RECORDS
OF KING COUNTY, WASHINGTON, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO
EASEMENT AGREEMENT FOR OPEN SPACE, PASSIVE RECREATION, PEDESTRIAN AND
RECREATIONAL USE AND ACCESS BY THE PUBLIC, RECORDED OCTOBER 26, 2011, AS
RECORDING NO. 20111026001288, OF SAID OFFICIAL RECORDS, AND AS FURTHER AFFECTED
BY THE TERMS AND PROVISIONS CONTAINED IN SECTION 6 OF THAT CERTAIN AGREEMENT
RECORDED OCTOBER 10, 2012, RECORDING NO. 2012010001467, OF SAID OFFICIAL
RECORDS.

 

PARCEL D:

 

THE RIGHT OF USE OF THE EASEMENT AREA, TO THE EXTENT SUCH RIGHT CREATES AN
INTEREST IN REAL ESTATE, IF ANY, AS MORE PARTICULARLY SET FORTH IN SECTION 1.4
OF THAT CERTAIN EASEMENT AGREEMENT FOR OPEN SPACE, PASSIVE RECREATION,
PEDESTRIAN AND RECREATIONAL USE AND ACCESS BY THE PUBLIC, RECORDED JULY 14, 2008
AS RECORDING NO. 20080714000445, OF THE OFFICIAL RECORDS OF KING COUNTY,
WASHINGTON, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO EASEMENT AGREEMENT FOR
OPEN SPACE, PASSIVE RECREATION, PEDESTRIAN AND RECREATIONAL USE AND ACCESS BY
THE PUBLIC, RECORDED OCTOBER 26, 2011, AS RECORDING NO. 20111026001288, OF SAID
OFFICIAL RECORDS, AND AS FURTHER AFFECTED BY THE TERMS AND PROVISIONS CONTAINED
IN SECTION 6 OF THAT CERTAIN AGREEMENT RECORDED OCTOBER 10, 2012, RECORDING NO.
2012010001467, OF SAID OFFICIAL RECORDS.

 


 

EXHIBIT “C”

 

DUE DILIGENCE MATERIALS

 

 

 

1)

Latest available 2015 Monthly Forecast

 

 

2)

2015 Monthly Operating Budget with departmental details

 

 

3)

2016-2019 Operating Projections

 

 

4)

Latest Competitive Set STAR/Trend Reports

 

 

5)

Real and Personal Property tax bills for 2013, 2014 and 2015

 

 

6)

Copies of any open Property tax appeals that have been prepared or filed (N/A)

 

 

7)

Detail of all insurance coverages that will be in place post-opening

 

 

8)

List of all vehicles including: year, make, model, VIN #, cost new, # of
passengers, vehicle use (used by manager, transport, laundry, transport
guests, etc.) (N/A)

 

 

9)

Copies of all service contracts, equipment/capital leases, permits & licenses,
leases, and most recent health, fire, building and elevator inspection reports

 

 

10)

Copies of all environmental reports and engineering reports

 

 

11)

Copies of any other material agreements

 

 

12)

WPPI’s preliminary title report

 

 

13)

Survey (as-built), legal description, architectural and engineering plans and
specifications, as well as a site plan with zoning specifications

 

 

14)

Current/Anticipated levels of inventories including F&B, F&B operating
equipment, and linen

 

 

15)

Organizational chart showing anticipated executive committee members, managers,
supervisors, and all personnel in A&G, sales & marketing and engineering
departments

 

 

16)

If available, an employee census listing all employees by corresponding
position, salary or wage scale, benefits to which they are entitled, accrued
benefits including vacation and any other payments

 

 

17)

A summary of the health insurance program available to employees, including the
scope of benefits offered, the cost of the insurance by employee with a
breakdown of both the employer’s contribution and the employee’s contribution,
and the claims experience covering the period since opening.

 

C-1


 

18)

A summary of workers’ compensation insurance coverage as well as a summary of
claims experience covering the period since opening.

 

 

19)

Most recent group bookings pace report

 

 

20)

Detailed list of advanced reservations and bookings

 

 

21)

2015 Capital Expenditures Budget

 

 

22)

2016 Capital Expenditures Budget

 

 

23)

2015 Marketing Plan

 

 

24)

Projected market segmentation for FY 2015

 

 

25)

List of top 10 customers (on the books) based on room nights and revenue

 


 

EXHIBIT “D”

 

CWI’S PRO FORMA TITLE POLICY

 

[See attached]

 


 

EXHIBIT “E”

 

DEED

 

Return

Name and Address:

 

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Rick S. Kirkbride, Esq.

 

 

 

Document

SPECIAL WARRANTY DEED

Title:

 

 

 

 

 

NAME OF

WPPI BELLEVUE MFS, LLC,

GRANTOR:

a Washington limited liability company

 

 

NAME OF

CWI Bellevue Hotel, LLC,

GRANTEE:

a Delaware limited liability company

 

 

ABBREVIATED LEGAL DESCRIPTION:

 

Lots 7-9 and portion Lot 6, Summit Ridge and Lots 8 and 9, Block 1, Jensen’s
Addition, per Declaration of Lot Combination #20080918001560; also Lot 7, Block
1,

 

 

Jensen’s Addition, Vol. 49, page 70

 

 

 

 

 

 

 

 

Complete legal description is on

 

 

Exhibit A of document

 

 

 

ASSESSOR’S  PROPERTY

808760-0035

PARCEL ACCOUNT NOS.:

369980-0035

 

 

 

REFERENCE NOS. OF DOCUMENTS RELEASED

OR ASSIGNED:

Not Applicable

 


 

SPECIAL WARRANTY DEED

 

 

The Grantor, WPPI BELLEVUE MFS, LLC, a Washington limited liability company, for
and in consideration of Ten Dollars ($10) and other good and valuable
considerations, in hand paid, grants and conveys to CWI BELLEVUE HOTEL, LLC, a
Delaware limited liability company, the Grantee, the real property situated in
the City of Bellevue, County of King, State of Washington, as more particularly
described on Exhibit A attached hereto, subject to the matters described in
Exhibit B attached hereto.

 

The Grantor, for itself and for its successors in interest, does by these
presents expressly limit the covenants of this Deed to those herein expressed,
excludes all covenants arising or to arise by statutory or other implication,
and does hereby covenant that against all persons whomsoever lawfully claiming
or to claim by, through or under the Grantor, and not otherwise, it will warrant
and defend the title to the above-described real property.

 

DATED __________________, 201__.

 

 

 

 

WPPI BELLEVUE MFS, LLC,

 

a Washington limited liability company

 

 

 

By:

WMB Corp., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 


 

STATE OF INDIANA          )

) ss.

COUNTY OF LAKE  )

 

On this ___ day of __________, 20__, before me, a notary public in and for the
aforesaid State, personally appeared _______________, who acknowledged
him/herself to be the ____________ of WMB Corp., manager of WPPI BELLEVUE MFS,
LLC, a Washington limited liability company, and that (s)he, as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained on behalf of said limited liability company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day and
year first above written.

 

 

Signature:

 

 

 

 

Name (Print):

 

 

 

 

NOTARY PUBLIC in and for the State of Indiana

 

My commission expires:

 

 


 

EXHIBIT A

 

LEGAL DESCRIPTION

 


 

EXHIBIT B

 

EXCEPTIONS

 


 

EXHIBIT “F”

 

AMENDED LLC AGREEMENT

 

[See attached]

 


 

EXHIBIT “G”

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is dated as of ________, 20___ (the
“Effective Date”) from WPPI BELLEVUE MFS, LLC, a Washington limited liability
company (“Seller”), to CWI BELLEVUE HOTEL, LLC, a Delaware limited liability
company (“Buyer”).

 

WHEREAS, Seller, Buyer, CWI OP, LP and CWI 2 OP, LP are parties to that certain
Contribution Agreement, dated as of September ____, 2015 (the “Agreement”),
pursuant to which Seller has agreed to sell, assign, transfer and convey to
Buyer that certain hotel facility as more particularly described in the
Agreement (the “Hotel”), including all FF&E, Supplies, IT Systems, F&B, Retail
Merchandise, Design and Engineering Documents, Intellectual Property and Books
and Records, but expressly excluding the Excluded Property, as described in
Section 2.2 of the Agreement (collectively, the “Personal Property”), as
provided in the Agreement.  All capitalized terms used, but not defined, in this
Bill of Sale shall have the meaning set forth in the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

 

(a)        Seller hereby sells, assigns, transfers and conveys to Buyer all of
its right, title and interest in and to all of the Personal Property, and Buyer
hereby purchases and accepts all of Seller’s right, title and interest in and to
all of the Personal Property, as of the Effective Date, on the terms set forth
in this Bill of Sale.

 

(b)        This Bill of Sale shall be binding upon and inure to the benefit of
Seller and Buyer, and their respective successors and assigns.  This Bill of
Sale shall not confer any rights or remedies upon any Person other than Seller,
Buyer and CWI Indemnified Parties as expressly provided under the Agreement.

 

(c)        This Bill of Sale is expressly made subject to the terms and
provisions of the Agreement.  In the event of a conflict between the terms and
provisions of the Bill of Sale and the Agreement, the terms and provisions of
the Agreement shall govern and control.

 

(d)       This Bill of Sale (including the recitals to this Bill of Sale which
are incorporated herein), and the Agreement set forth the entire understanding
and agreement of the parties hereto, and shall supersede any other agreements
and understandings (written or oral) between Seller and Buyer on or prior to the
date of this Bill of Sale with respect to the matters set forth herein.  No
amendment or modification to any terms of this Bill of Sale, waiver of any
covenant, obligation, breach or default under this Bill of Sale or termination
of this Bill of Sale (other than as expressly provided in the Agreement), shall
be valid unless in writing and executed and delivered by Seller and Buyer.

 

(e)        This Bill of Sale may be executed in any number of counterparts, each
of which shall be deemed an original and all of which counterparts together
shall constitute one agreement with the same effect as if the parties hereto had
signed the same signature page.

 


 

[remainder of page intentionally left blank; signatures follow on next page]

 


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Bill of Sale to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

 

 

SELLER:

WPPI BELLEVUE MFS, LLC,

 

 

a Washington limited liability company

 

 

 

 

 

By: WMB Corp., its manager

 

 

 

 

 

By: ____________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BUYER:

CWI BELLEVUE HOTEL, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: ____________________________

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO BILL OF SALE]

 

4


 

EXHIBIT “H”

 

HMA ASSIGNMENT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT (“Assignment”), dated as
of the 11th day of September, 2015, is made and entered into by and between WPPI
Bellevue MFS, LLC, a Washington limited liability company (“Assignor”) and
Bellevue Hotel Operator, Inc., a Delaware corporation (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Merritt Hospitality, LLC (the “Hotel Manager”) are parties
to that certain Management Agreement, dated as of December 10, 2013, a copy of
which is attached hereto as Exhibit A (the “Hotel Management Agreement”)
regarding the management and operation of the Seattle Marriott Bellevue Hotel
located at 200 110th Avenue NE, Bellevue, Washington (“Hotel”);

 

WHEREAS, Assignor and CWI Bellevue Hotel, LLC (“CWI”) are in negotiation
regarding the transfer of the Hotel from Assignor to CWI (the “Transfer
Transaction”);

 

WHEREAS, CWI has formed Assignee, which is wholly owned and managed by CWI, to
operate the Hotel pursuant to an operating lease;

 

WHEREAS, in connection with the closing of the Transfer Transaction, Assignor
desires to assign to Assignee, and Assignee desires to assume from Assignor,
Assignor’s entire right, title, obligations and interest in and to the Hotel
Management Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

1.         Assignment.  Effective only upon the closing of the contemplated
Transfer Transaction (the “Closing Date”), Assignor hereby assigns and transfers
to Assignee all of Assignor’s right, title and interest in and to the Hotel
Management Agreement and Assignee hereby accepts such assignment and transfer of
the Hotel Management Agreement.  As of the Closing Date, Assignee hereby assumes
all obligations and agreements under the Hotel Management Agreement including,
without limitation, all obligations to pay any fees and perform any covenants
under the Hotel Management Agreement (collectively, the “Obligations”), which
first arise on or after the Closing Date.  Assignor shall retain responsibility
for all of the Obligations first accruing or arising prior to the Closing Date.

 

2.         Release.  If and only if the closing of the Transfer Transaction
occurs, then concurrently with the assignment and assumption of the Hotel
Management Agreement pursuant to Section 1, Hotel Manager hereby releases and
discharges Assignor from all Obligations under the Management Agreement that
first arise or accrue on or after the Closing Date.  Assignor hereby reaffirms
its obligations under the Management Agreement with respect to matters arising
or accruing prior to the

 


 

Closing, including, but not limited to the obligations set forth in Sections
10.2 and 11.3(f) of the Management Agreement and nothing herein or by virtue of
the closing of the Transfer Transaction shall modify, limit or derogate
Assignor’s obligations.

 

3.         Counterparts.  This Assignment may be executed in multiple original
or facsimile or electronic (PDF) counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same document.

 

4.         Applicable Law.  This Assignment shall be governed by and enforced
and construed in accordance with the laws of the State of Washington.

 

5.         Termination.  If the closing of the Transfer Transaction does not
occur prior to March 1, 2016 or Assignee terminates the Transfer Transaction or
otherwise does not elect to proceed with the Transfer Transaction, this
Assignment shall automatically terminate at such time without any further
documentation and shall be of no force or effect whatsoever.

 

6.         Notices.  Assignor and Assignee shall provide Hotel Manager with
regular updates regarding the status of the Transfer Transaction and the
anticipated Closing Date.

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the date first written above.

 

 

“ASSIGNOR”

 

 

 

 

 

WPPI BELLEVUE MFS, LLC

 

 

 

 

 

By:  WMB Corp., its manager

 

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

“ASSIGNEE”

 

 

 

 

 

BELLEVUE HOTEL OPERATOR, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

JOINDER:

 

 

Hotel Manager hereby joins in the foregoing, solely to (x) acknowledge and
consent to the assignment and (y) evidence its agreement and willingness to be
bound to the provisions of Section 2 of the Agreement.  The person executing
this Joinder on behalf of Hotel Manager has the legal capacity and authority to
bind the Hotel Manager.

 

 

“HOTEL MANAGER”

 

 

 

 

 

MERRITT HOSPITALITY, LLC

 

Date:_________________,2015

 

 

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

 


 

EXHIBIT A

 

HOTEL MANAGEMENT AGREEMENT

 

(See attached)

 


 

EXHIBIT “I”

 

FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT AFFIDAVIT

 

CERTIFICATE OF NON FOREIGN STATUS

 

[·], 2016

 

Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which as legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee (buyer) that withholding of tax is not
required upon the disposition of a U.S. real property interest by WPPI BELLEVUE
MFS, LLC, a Washington limited liability company (“Transferor”), the undersigned
hereby certifies the following on behalf of Transferor:

 

1.         Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations).  Transferor is not a “disregarded entity” (as
such term is defined in the Internal Revenue Code and Income Tax Regulations).

 

2.         Transferor’s U.S. employer identification number is 46-1054386.

 

3.         Transferor’s office address is:

 

1000 E. 80th Place

Suite 700 North

Merrillville, IN 46410

 

4.         Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii).

 

5.         Transferor understands that this certification may be disclosed to
the Internal Revenue Service by the transferee (buyer) and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and he further declares that he has the authority to sign this
document on behalf of Transferor.

 


 

Executed as of the date first written above.

 

 

TRANSFEROR:

 

 

 

WPPI BELLEVUE MFS, LLC,

 

a Washington limited liability company

 

 

 

By: WMB Corp., its manager

 

 

 

       By:

 

 

 

Name:

 

 

Title:

 


 

EXHIBIT J

 

TRANSIT AUTHORITY ESTOPPEL

 

Estoppel Certificate

 

 

________ __, 2015

 

[CWI Bellevue Hotel, LLC]

272 E. Deerpath Road, Suite 320

Lake Forest, IL 60045

 

RE: That certain Agreement (the “Agreement”), dated September 27, 2012, by and
among WPPI, HEI Bellevue, LLC, a Delaware limited liability company, the City of
Bellevue, a Washington municipal corporation (the “City), and the Central Puget
Sound Regional Transit Authority, a regional transit authority (“Sound
Transit”), as recorded as document number 20121010001467 in the official records
of King County, Washington.

 

Ladies and Gentlemen:

 

The following statements are made by each of the City and Sound Transit
(collectively, “the Certifiers”), with respect to those certain parcels of real
property described in the Agreement. Each of the Certifiers acknowledge that CWI
Bellevue Hotel, LLC, a Delaware limited liability company (“Buyer”) and its
affiliates their lenders and each of their respective successors and assigns
(collectively, the “Beneficiaries”) may rely on the statements in this estoppel
certificate in connection with the proposed acquisition by Buyer (or its
assignee) of the property located at 200 110th Ave NE, Bellevue, Washington,
which property is subject to the Agreement (the “Property”), from WPPI Bellevue
MFS, LLC, a Washington limited liability company (“WPPI”).

 

Each of the Certifiers hereby certifies on behalf of itself to Buyer and the
other Beneficiaries that the following statements are true, correct and complete
as of the date hereof:

 

1.            The Agreement is in full force and effect and has not been
amended, modified, supplemented or assigned except as described above.

 

2.            The Property is in compliance with the Agreement, and each of the
Certifiers has neither received nor delivered any notice of default or breach by
WPPI or any other party to the Agreement with respect to the Property under the
Agreement.  Each of the Certifiers is not aware of any facts or circumstances
that exist that with the passage of time, the giving of notice, or both, will or
could constitute a default or breach under the Agreement.

 

3.            There are no unpaid amounts owed by WPPI or any other party to the
Agreement under the Agreement.

 

4.            No party to the Agreement has a claim against WPPI for any offset
or defense to enforcement of any of the terms of the Agreement.

 


 

5.            Each of the undersigned is duly authorized to execute and deliver
this estoppel certificate on behalf of each of the Certifiers, as applicable.

 

6.            This estoppel certificate is binding upon the undersigned and its
successors and assigns and is made with the knowledge that Buyer (either
directly or through its designee) is about to acquire title to the Property and
may now or hereafter obtain financing which may be secured by a deed of trust
(or mortgage), security agreement, pledge of direct or indirect equity
interests, and/or assignment of rents, leases and contracts upon the Property. 
Each of the Certifiers further acknowledges and agrees that the Beneficiaries
shall have the right to rely on the information contained in this estoppel
certificate and if any loan encumbering the Property becomes the subject of any
securitization, this estoppel certificate may also be relied upon by the credit
rating agency, if any, rating the securities collateralized by the loan as well
as any issuer of such securities and any servicer and/or trustee acting in
respect of such securitization.

 


 

The undersigned has caused this estoppel certificate to be executed as of the
date first above written.

 

 

Very truly yours,

 

 

 

THE CITY OF BELLEVUE

 

 

 

By: __________________________

 

Name: _______________________

 

Title: ________________________

 

 

 

 

 

THE CENTRAL PUGET SOUND REGIONAL TRANSIT AUTHORITY

 

 

 

By: __________________________

 

Name: _______________________

 

Title: ________________________

 


 

EXHIBIT K

 

EXAMPLE LIST OF AUDIT REVIEW MATERIALS

 

 

Internal Controls

1)           Process narratives for the all control cycles (purchase and
payables, treasury, revenue and receivables, fixed assets, payroll, month-end
close process, etc.) in place during the periods under audit

2)           Narrative for the night auditor packet process

3)           Availability of night audit packets for selection (selections to be
made at a later date)

4)           Narrative describing the IT environment including applications
used, IT governance structure, planned IT changes and processes for systems
developments and change management, physical and logical security and data
backup and recovery

5)           Copies of the SOC 1 reports (formerly known as SAS 70) for the
payroll service provider and hotel management company (i.e. Marriott) for the
last two years

 

General

1)           Closed trial balances (in excel) for the years ended 12/31/12,
12/31/13 and 12/31/14

2)           December 2012, 2013 and 2014 Balance Sheets and Statements of
Operations (detailed by department)

3)           Complete general ledger detail for the years ended 12/31/13 and
12/31/14

4)           Please provide copies of the following executed agreements or
documents (if applicable):

a)            Organization chart

b)           LLC Agreement

c)            Articles of Organization

d)          Management agreement

e)            Franchise agreement

f)             Loan Agreement, Promissory Agreement and Guaranties

g)           Other material or significant contracts or agreements relevant to
the audit

h)           Construction contract

 

Cash

1)           Bank reconciliations for all cash accounts as of 12/31/12, 12/31/13
and 12/31/14

2)           Listing of all bank accounts used during the  last three years
(including accounts that have been closed), including name of institution and
account number

3)           Copies of all December 2012, 2013 and 2014 bank statements

4)           Copies of all January 2013, 2014 and 2015 bank statements

5)           Copies of all monthly 2013 and 2014 depository cash account bank
statements

6)           Copies of all restricted cash/escrow statements as of 12/31/12,
12/31/13 and 12/31/14 (if applicable)

 


 

Notes receivable (if applicable)

1)           Roll-forward of notes receivable during the period under audit
detailing beginning balance, advances, repayments and ending balance as of
12/31/14

 

Revenue and receivables

1)           Guest ledger and accounts receivable aging detail (city ledger) as
of 12/31/12, 12/31/13 and 12/31/14

2)           Detail of Reserves for bad debt with explanation of adequacy as of
12/31/12, 12/31/13 and 12/31/14

3)           STAR reports for the last three years

4)           Listing of all sales tax and occupancy tax payments made during
2013 and 2014.  We will request copies of the corresponding tax returns as
necessary.

 

Prepaid expenses

1)           Detail of other assets and prepaids as of 12/31/12, 12/31/13 and
12/31/14 (as they’d appear on the financial statement line item).  Invoice and
payment support will be requested after we look at the detail, if necessary.

 

Investment in hotels

1)           Detail of investment in hotels roll-forward, including listing of
all additions and dispositions, for the period from inception through 12/31/14. 
We will request check copies and invoices for selected additions.

2)           Depreciation schedules as of 12/31/12, 12/31/13 and 12/31/14 for
all fixed assets

3)           Support for the initial purchase (either land or hotel), including
the Purchase and Sale agreement and closing escrow statement.  In addition, an
appraisal, if any, supporting the original purchase price or lender’s loan to
value.

4)           ASC 805 (formerly FAS 141R) purchase price allocation from the
original purchase of the hotel (if the hotel has never been audited).  If the
hotel has never been audited and there was significant renovation work completed
since inception, we will need details of all construction costs, if applicable.

5)           Draw packages from beginning of construction until completion.

6)           Certificate of Occupancy

 

Deferred loan costs, franchise fees or any other deferred charges

1)           Roll-forward of deferred loan costs, franchise fees or any other
deferred charges detailing the beginning balance, amortization, disposals and
ending balance as 12/31/14.  We will request additional support for significant
additions (if applicable).

 


 

Accounts payable and accrued expenses

1)           Accounts payable aging detail as of 12/31/12, 12/31/13 and
12/31/14.

2)           Advance deposit ledger as of 12/31/12, 12/31/13 and 12/31/14.

3)           Reconciliations of accrued expense accounts as of 12/31/12,
12/31/13 and 12/31/14, including accrued vacation, accrued payroll, accrued
other, etc.

4)           Check register detail for the periods 1/1/13 - 2/28/13, 1/1/14 -
2/28/14 and 1/1/15 - 2/28/15.  We will request invoices for selected items and
may be required to update testing throughout the audit.

5)           Copies of December 2013 and 2014 sales tax and occupancy tax
returns

 

Long-Term Debt (if applicable)

1)           Roll-forward of notes payable from the beginning balance, advances,
repayments and ending balance as of 12/31/14.

2)           Loan confirmation forms for all loans held in the last three years
sent back to McGladrey for independent mailing - templates to be provided.

 

Members’ Equity

1)           Roll forward schedule for equity detailing contributions,
distributions, income/loss, and other activity from inception to 12/31/14

2)           Schedule/detail of contributions and distributions that occurred
during 2013 and 2014.  If applicable, please provide check copies or wire
transfer statements so that we can verify the material owner
contributions/distributions.  We will make selections for the material
contributions/distributions.

 

Profit and Loss

1)           Copies of all legal invoices paid during the years ending 12/31/13
and 12/31/14.  From this detail, we will select which legal firms to send
confirmations to, if deemed necessary.

2)           Reconciliation for the report from the payroll service provider to
the trial balance for the years ending 12/31/13 and 12/31/14

3)           Calculation of the management fees and asset management fees paid
for the years ended 12/31/13 and 12/31/14.

4)           Copies of all real estate tax bills paid during 2013 and 2014.

 

Interim Financial Information

1)           Trial balances as of September 30, 2014 and September 30, 2015

2)           General ledger for period from January 1, 2015 through
September 30, 2015

3)           Bank statements and reconciliations as of September 30, 2015 and
2014.

 


 

4)           Accounts receivable and payable listings as of September 30, 2015
and 2014.

5)           Mortgage/Debt statement as of September 30, 2015 and 2014.

6)           Management’s analytical comments for “material” variances between
September 30, 2015 and 2014

 

NOTE:

Where possible, please provide the requested information in an electronic
format.  Also, please note there will be additional requests as we progress
through the audit as this is not an all-inclusive list.

The listing is not all inclusive.  Additional requests will be made after
reviewing detail.  There will be additional requests if the hotels have never
been audited and/or the records were kept on a basis other than GAAP (cash or
tax basis).

 


 

EXHIBIT L

 

AUDIT REPRESENTATION LETTER

[REPORT DATE]

 

 

McGladrey LLP

1 South Wacker Drive

Suite 800

Chicago, IL 60606

 

 

This representation letter is provided in connection with your audit of the
financial statements of [COMPANY NAME] (the “Company”) which comprise the
balance sheets as of December 31, 2014 and 2013 and the related statements of
income, changes in equity, and cash flows and the related notes to the financial
statements for the years then ended, for the purpose of expressing an opinion on
whether the financial statements are presented fairly, in all material respects,
in accordance with accounting principles generally accepted in the United States
(U.S. GAAP).

 

We confirm, to the best of our knowledge and belief, that as of [REPORT DATE]

 

Financial Statements

 

1.            We have fulfilled our responsibilities, as set out in the terms of
the audit arrangement letter dated [ARRANGEMENT LETTER DATE], for the
preparation and fair presentation of the financial statements referred to above
in accordance with U.S. GAAP.

 

2.            We acknowledge our responsibility for the design, implementation,
and maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement,
whether due to fraud or error.

 

3.            We acknowledge our responsibility for the design, implementation,
and maintenance of internal control to prevent and detect fraud.

 

4.            Significant assumptions used by us in making accounting estimates,
including those measured at fair value, are reasonable and reflect our judgment
based on our knowledge and experience about past and current events and our
assumptions about conditions we expect to exist and courses of action we expect
to take.

 

5.            Related party relationships and transactions have been
appropriately accounted for and disclosed in accordance with the requirements of
U.S. GAAP.

 

6.            All events subsequent to the date of the financial statements and
for which U.S. GAAP requires adjustment or disclosure have been adjusted or
disclosed.

 

7.            The effects of all known actual or possible litigation and claims
have been accounted for and disclosed in accordance with U.S. GAAP.

 

8.            No minutes of actions of meetings have been prepared for the
meetings of the investors and/or directors held during the years ended other
than what has been disclosed to you there have been no:

 

a.             Amendments to the operating agreements and/or bylaws

 

b.    Changes in equity other than by contributions and distributions to the
members in accordance with the provisions of the operating agreement

 

c.             Transactions related to the retirement of any equity

 


 

d.           Mergers, reorganizations, business acquisitions or disposals, or
formation or dissolutions of any business entities.

 

e.             Changes in officers or directors

 

f.              New employment or other compensatory contracts

 

g.            New pledging of corporate assets, corporate guaranteed or
corporate debt agreements.

 

9.            We have no knowledge of any uncorrected misstatements in the
financial statements.

 

Information Provided

 

10.    We have provided you with:

 

a.             Access to all information, of which we are aware that is relevant
to the preparation and fair presentation of the financial statements such as
records, documentation, and other matters.

 

b.            Additional information that you have requested from us for the
purpose of the audit.

 

c.             Unrestricted access to persons within the entity from whom you
determined it necessary to obtain audit evidence.

 

11.    All transactions have been recorded in the accounting records and are
reflected in the financial statements.

 

12.    We have disclosed to you the results of our assessment of risk that the
financial statements may be materially misstated as a result of fraud.

 

13.    We have no knowledge of allegations of fraud or suspected fraud,
affecting the entity’s financial statements involving:

 

a.             Management.

 

b.            Employees who have significant roles in the internal control.

 

c.             Others where the fraud could have a material effect on the
financial statements.

 

14.    We have no knowledge of any allegations of fraud or suspected fraud
affecting the entity’s financial statements received in communications from
employees, former employees, analysts, regulators, short sellers, or others.

 

15.    We have no knowledge of noncompliance or suspected noncompliance with
laws and regulations whose effects should be considered when preparing financial
statements.

 

16.    We are not aware of any pending or threatened litigation and claims whose
effects should be considered when preparing the financial statements and we have
not consulted legal counsel concerning litigation or claims.

 

17.    We have disclosed to you the identity of the entity’s related parties and
all the related-party relationships and transactions of which we are aware.

 

18.    We are aware of no significant deficiencies, including material
weaknesses, in the design or operation of internal controls that could adversely
affect the entity’s ability to record, process, summarize, and report financial
data.

 

19.    There have been no communications from regulatory agencies concerning
noncompliance with, or deficiencies in, financial reporting practices.

 

20.    We acknowledge that you performed the procedures specified by the
Statements on Standards for Accounting and Review Services issued by the
American Institute of Certified Public Accountants (AICPA) on the unaudited
balance sheet as of September 30, 2015, and unaudited statements of operations,
changes in equity (deficit), and cash flows for the nine-month period ended
September 30, 2015, included in the financial statements. The foregoing
procedures did not constitute an audit

 


 

conducted in accordance with the standards of the PCAOB or the AICPA. We
represent that the accounting principles used to prepare the unaudited interim
financial information are consistent with those used to prepare the financial
statements as of and for the year ended December 31, 2014.

 

21.    During the course of your audit, you may have accumulated records
containing data that should be reflected in our books and records. All such data
have been so reflected. Accordingly, copies of such records in your possession
are no longer needed by us.

 

 

 

[COMPANY NAME]

 

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 


 

EXHIBIT M

 

PUNCH LIST

 

1.            Paint guardrail at South wall of park to match metal panels

2.            Reduce height of boiler flues or install roof screen on Mechanical
Penthouse roof

3.            Rooms 204, 206 require return air

4.            Permanent ladder required to penthouse roof, side rails must
extend min 42” above parapet (over 16’)

5.            Housekeeping 1208 requires return air

6.            EV chargers not installed

7.            Provide dedicated power to laundry equipment garage – Ecolab-

8.            Permanent ID on disconnect switches

9.            Protect unit heaters at loading dock

10.    Relocated ECUH Cabinet heaters require inspection

11.    Provide roof ballast report for satellite dishes

12.    LL3 Garage-Firestop thru slab conduit

13.    LL3 Garage-Firestop all vacant deck penetrations

14.    LL2 Fire stopping in telecom room L215

15.    L106 Assist W/C 1.5” clearance from toilet to grab bar

16.    LL2 West mechanical firestop west wall pipe penetrations

17.    Install guardrail system around the pool

18.    Install wood landing off stair #4

 


 

EXHIBIT N

 

ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS, LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS, LICENSES AND PERMITS (this
“Assignment”) is made as of ___________, 2016, (the “Effective Date”), by and
between WPPI BELLEVUE MFS, LLC, a Washington limited liability company
(“Assignor”), and CWI BELLEVUE HOTEL, LLC, a Delaware limited liability company
(“Assignee”).

 

WHEREAS, Assignor, Assignee, CWI OP, LP and CWI 2 OP, LP are parties to that
certain Contribution Agreement, dated as of September 11, 2015 (the
“Agreement”), pursuant to which Assignor has agreed to sell, assign, transfer
and convey to Assignee that certain Hotel facility more particularly described
in the Agreement (the “Hotel”);

 

WHEREAS, in connection with the sale and purchase of the Hotel, Assignor has
agreed to assign to Assignee, and Assignee has agreed to assume from Assignor,
all of the Leases, Equipment Leases, Operating Agreements, Permits, Utility
Commitments and Bookings except to the extent any of the foregoing are not
transferable to Assignee without consent which consent has not been obtained
(collectively, the “Assigned Documents”) and the Assumed Liabilities, as
provided in the Agreement; and

 

WHEREAS, this Assignment shall not include the assignment of the Construction
Contract, the Architect Agreement or any other contract relating to the initial
construction of the Hotel.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

(f)        Recitals Incorporated; Defined Terms.  The foregoing recitals are
hereby incorporated within and made an integral part of this Assignment as if
fully set forth herein.  Capitalized terms used in this Assignment but not
otherwise defined shall have the meanings ascribed to them in the Agreement.

 

(g)        Assignment by Assignor.  Assignor hereby assigns, transfers and
conveys to Assignee all of Assignor’s right, title and interest in and to the
Assigned Documents and the Assumed Liabilities, but excluding the Excluded
Liabilities with respect to the Assigned Documents.

 

(h)        Acceptance and Assumption by Assignee.  Assignee hereby accepts the
assignment, transfer and conveyance of the Assigned Documents and the Assumed
Liabilities.  Assignee agrees to assume and perform all of the obligations,
liabilities, covenants, duties and agreements of Assignor under the Assigned
Documents from and after the date of this Assignment, and to assume all Assumed
Liabilities with respect to the Assigned Documents.

 

(i)         Successors and Assigns; Third Party Beneficiaries.  This Assignment
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors

 


 

and assigns.  This Assignment shall not confer any rights or remedies upon any
Person other than Assignor, Assignee and the Indemnitees as expressly provided
under the Agreement.

 

(j)         Governing Agreement.  This Assignment is expressly made subject to
the terms and provisions of the Agreement.  In the event of a conflict between
the terms and provisions of this Assignment and the terms and provisions of the
Agreement, the terms and provisions of the Agreement shall govern and control.

 

(k)        Entire Agreement; Amendments to Assignment.  This Assignment
(including the recitals to this Assignment which are incorporated herein) and
the Agreement set forth the entire understanding and agreement of the parties
hereto, and shall supersede any other agreements and understandings (written or
oral) between Assignor and Assignee on or prior to the date of this Assignment
with respect to the matters set forth herein.  No amendment or modification to
any terms of this Assignment, waiver of any covenant, obligation, breach or
default under this Assignment or termination of the Assignment (other than as
expressly provided in this Assignment), shall be valid unless in writing and
executed and delivered by Assignor and Assignee.

 

(l)         Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties hereto had signed the same signature page.

 

[remainder of page intentionally left blank; signatures on following pages]

 

2


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

 

 

ASSIGNOR:

WPPI BELLEVUE MFS, LLC,

 

a Washington limited liability company

 

 

 

By: WMB Corp., its manager

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

ASSIGNEE:

CWI BELLEVUE HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS, LICENSES AND
PERMITS]

 

3


 

SCHEDULES TO REPRESENTATIONS AND WARRANTIES

 

(See attached)

 